 654 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 DHSC, LLC, d/b/a
 Affinity Medical Center
 and
 Na-tional Nurses Organizing
 Committee (N
NOC
).  Cases 08
ŒCAŒ090083, 08
ŒCAŒ090193, 08
ŒCAŒ093035
, and 08
ŒCAŒ095833
 April 
30, 2015
 DECISION AND 
ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
MCFERRAN
 On 
July 1, 2013, 
Administrative Law Judge 
Arthur J. 
Amchan 
issued the attached decision.  The Respondent 
filed exceptions and a supporting brief, the General 
Counsel 
and 
the 
Charging Party 
filed an
swering brief
s, and the Respondent filed reply brief
s.   The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs
1 and has decided to 
affirm the judge
™s rulings, findings,
2 and conclusions
3 as 
1  On August 1, 2014, the Respondent filed a Notice of Suppleme
n-
tary Authority referring the Board to 
Noel Canning v. NLRB
, 134 S.Ct
. 2550 (2014), to support its contention that it had no duty to recognize 
and bargain because 
the Board lacked a quorum when the certification 
issued.  This argument is rejected for the reasons stated in 
Durham 
School Services
, 361 NLRB 
702, 702
Œ703
 (2014)
.  For the reasons 
stated in 
Benjamin H. Realty Corp
., 361 NLRB 
918
 (2014),
 and
 Huntington Ingalls Inc.
, 361 NLRB 
690, 691
 fn. 8 
(2014), w
e also 
reject the
 Respondent™s argument that the Acting General Counsel 
lacked the authority to issue and prosecute 
the complaint in this case
. 2  The Respondent has excepted to some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relev
ant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings.
 For the reasons stated by the judge,
 we adopt his findings that the 
Respondent™s 
director of 
clinical 
care 
services
, Susan Kress
, violated 
Sec. 8(a)(1) by: threatening to plaster Assignment Despite Objections 
(ADO) forms on the forehead of any employee who submitted such a 
form; more closely
 scrutinizing patient charts; stating how much she 
would enjoy disciplining a prominent union supporter; and retaliating 

against employees whom she suspected of submitting ADO forms by 
reducing the number of nurses in the intensive care unit.  In regard to
 these issues, we note that, contrary to the Respondent™s assertions, 
there 
is no evidence that nurses do not comply with the Respondent™s Event 
Reporting System, that patient care has been compromised by the su
b-
mission of ADO forms, or that there are any 
confidentiality concerns.
 3  We agree with the judge that each of the Respondent™s procedural 
defenses to its refusal to bargain with the Union lacks merit.  However, 
we reject on different grounds the Respondent™s defense that an oral ad 
hoc agreement bet
ween the parties gave exclusive jurisdiction to an 
arbitrator to determine the complaint allegations.  The parties have no 

collective
-bargaining agreement setting forth an agreed
-upon grie
v-
ance
-arbitration procedure.  See, e.g., 
Arizona Portland Cement Co.
, 281 NLRB 304, 304 fn. 2 (1986).  In addition, deferral is generally 
inappropriate where the parties have not had ﬁa long and productive 
collective
-bargaining relationship
.ﬂ  United Technologies Corp.
, 268 
NLRB 557, 558 (1984).  Here, the relationship was
 neither long nor 
modified here,
4 to amend the remedy, and to adopt the 
recommended Order as modified and set forth in full 
below.
5  AMENDED 
REMEDY
 We shall modify the judge
™s recommended
 remedy 
to 
require that, in addition to formally withdrawing its r
e-porting of Ann Wayt and, upon her request, forwarding a 

copy of this Decision and Order to the Ohio State Board 
of Nursing, the Respondent shall reimburse her, with 
interest as computed in 
New Hori
zons
, 283 NLRB 1173 
productive.  See 
San Juan Bautista Medical Center
, 356 NLRB 
736, 
737
 (2011), and cases cited there.  In adopting the judge™s finding, 
Member Johnson relies on the Federal Arbitration Act™s requirement 
that agreements to arbitrate must be 
in writing.  9 U.S.C. § 2. 
 We note that the Board has now considered and rejected identical 
nonmeritorious procedural defenses raised by the Respondent™s counsel 

in several proceedings.  See 
Bluefield Regional Medical Center
, 361 
NLRB 
1389, 1389
 fn. 6 (20
14); 
Barstow Community Hospital
, 361 
NLRB 
352, 352
 fn. 3 (2014); 
Fallbrook Hospital
, 360 NLRB 
644, 644
 fn. 2, and 
657, 658
 (2014).  We also note that the Unit
ed States Court 
of Appeals for the District of Columbia Circuit has found the challenge 
to the Board™s Health Care Rule to be without merit.  
San Miguel Ho
s-pital Corp. v. NLRB
, 697 F.3d 1181 (D.C. Cir. 2012).  Given that the 
Board has now repeatedly reject
ed these defenses, we advise the R
e-spondent and its counsel that the filing of any further repetitious m
o-
tions in other 
Agency proceedings may warrant referral of the matter to 
the investigating officer for possible disciplinary proceedings under 

Sec. 102.
177 of the Board™s Rules and Regulations, 61 Fed.Reg. 65323 
(1996).  See 
Thomas
-Davis Medical Centers
, 324 NLRB 29, 31 fn. 9 
(1997
). 4  In affirming the judge™s conclusion that the Respondent violated 
Sec. 8(a)(3) and (1) by warning Registered Nurse Ann Wa
yt on Se
p-
tember 5, 2012, by terminating her on September 26, and by subs
e-quently reporting her to the Ohio State Board of Nursing, we find that 
the strong circumstantial evidence cited by the judge
Šincluding the 
timing of discipline, the inadequate and ind
ifferent nature of the R
e-spondent™s investigation of Wayt™s alleged misconduct, disparate 
treatment, and the pretextual nature of the allegations against her
Šis 
alone sufficient in this case to establish that the Respondent retaliated 
against Wayt for her 
support of the Union.  
See, e.g., 
Lucky Cab Co.
, 360 NLRB 
271, 274
 (2014) 
(evidence of union animus and pretext 
includes disparate treatment, shifting explanations, and failure to allow 
the discriminatees to respond to allegations).
 In affirming the judge™
s conclusion that the Respondent violated 
Sec. 8(a)(1) by permanently prohibiting 
Union 
Agent Michelle Mahon 
from its premises, we do not pass on his finding that Mahon did not 
violate HIPAA by her distribution of a letter to certain employees and 
other un
ion officials.  We agree with the judge™s alternative analysis 
that even if the letter™s disclosures violated HIPAA, the record shows 
that the Respondent™s action was discriminatorily motivated by union 
animus and a desire to retaliate against Mahon for he
r representation of 
Wayt. 
 5  We have modified the recommended Order to conform to the vi
o-
lations found and our standard remedial language.  
In affirming the tax 
compensation and Social Security Administration reporting remedies, 
we rely on
 Don Chavas, LLC
 d/b/a Tortillas Don Chavas
, 361 NLRB 
101
 (2014).  
We shall also require that the Respondent attach a copy of 
our Decision and Order in requesting withdrawal of its report to the 
Ohio State Board of Nursing.  Finally, we have substituted a new notice 
to conform to the Order as modified and 
in accordance wi
th 
Durham 
School Services
, 360 NLRB 
694
 (2014)
.      362 NLRB No. 78
                                                                                                                                                          AFFINITY MEDICAL CEN
TER
   655 (1987)
, and 
compounded daily as prescribed in
 Kentucky 
River Medical Center
, 356 NLRB 
6 (2010)
, for the re
a-sonable expenses incurred in connection with the R
e-spondent™s unlawfully motivated reporting of Wayt to 
the Nursing Board.  See, 
e.g., 
Norton Audubon Hospital
, 341 NLRB 143 (2004) (citing 
Webco Industries
, 337 
NLRB 361, 371 (2001), customary for the Board to r
e-quire a respondent to pay a discriminatee™s legal expen
s-
es as part of the remedy where such costs have been i
n-curred in conn
ection with the unlawful conduct), enfd. 
156 Fed.
 Appx. 745 (6th Cir. 2005). 
 In addition, we shall order 
the Respondent
Šby 
Angela 
Boyle, 
vice 
president of 
human 
resources, or 
by 
the 
highest ranking management official 
at its 
Massillon, 
Ohio facility
Što read the Board™s notice to its unit 
em-ployees 
during the
ir 
paid worktime, in the presence of a 
Board agent at a time and date selected by the Union
 (absent mutual agreement between the Union and the 
Respondent
).  At the Respondent
™s option, the Board
™s Order may be read to employees by a Board agent in the 

presence of a responsible official of the Respondent.
  Although the General Counsel 
and the Union 
did not 
except to the judge™s failure to grant the General Cou
n-sel™s requested notice
-reading remedy, 
the lack of exce
p-tions
 does not preclude our imposing such a remedy
.  See, e
.g.,
 Schnadig Corp.,
 265 NLRB 147 (1982)
 (rem
e-dial matters are traditionally within the Board
™s province 
and may be addressed by the Board even in the absence 
of exceptions
).  
We find that requiring the notice to be 
read aloud is warranted by the serious
 and 
persistent
 na-ture of the Resp
ondent™s multiple unfair labor practices.  
Reading the notice to the employees in the presence of a 
responsible management official serves as a mi
nimal 
acknowledgement of the obligations that have been i
m-posed by law and provides employees with some assu
r-ance that their rights under the Act will be respected in 
the future. 
 We find that such assurance is clearly wa
r-ranted under the circumstances of 
this case.
  Homer D. 
Bronson Co.
, 349 NLRB 512, 515 (2007)
, enfd. 
mem.
 273 Fed. Appx. 32 (2d Cir. 2008)
; see a
l-so Vincent/Metro Trucking, LLC
, 355 NLRB 
289, 290
 fn. 
4 (2010).
   ORDER
 The National Labor Relations Board orders 
that the 
Respondent, 
DHSC, LLC,
 d/b/a Affinity Medical Center, 
Massillon, Ohio, 
its officers, agents, successors, and a
s-
signs, shall
  1.  
Cease and desist from
 (a)  
Discharging, disciplining
, or otherwise discrim
i-nating
 against
 (including 
by 
reporting nurses to the Ohio 
State Board of 
Nursing) employee
s on the basis o
f their 
support for the National Nurses Organizing Committee 

(NNOC)
, or any other Union.
 (b)
  Refusing to recognize and bargain with the NNOC.
 (c)  
Denying access, previously granted, to union re
p-resentatives, in retaliatio
n for their
 representation
al acti
v-ities on behalf of bargaining unit employees and motiva
t-ed by a desire to inhibit employees
™ union activities.
 (d)  
Restraining, coercing
, or interfering, by threats and 
retaliation, with the union activities of employees,
 in-cluding when they submit 
Assignment 
Despite 
Objection 
(ADO) forms.
 (e)  
In any other manner interfering with, restraining, 
or coercing employees in the exercise of the rights gua
r-
anteed them by Section 7 of the Act.
 2.  
Take the following affirmative 
action necessary to 
effectuate the policies of the Act.
 (a)  
On request, bargain with the Union as the excl
u-sive representative of the employees in the following 
appropriate unit concerning terms and conditions of e
m-ployment and, if an understanding is rea
ched, embody 
the understanding in a signed agreement:
  All full
-time and regular part
-time and per diem Regi
s-tered Nurses, including those who serve as relief charge 
nurses at Respondent
™s Massillon, Ohio hospital.
  (b)  
Within 14 days from the date of the
 Board
™s Or-der, offer Ann Wayt full reinstatement to her former job 

or, if that job no longer exists, to a substantially equiv
a-lent position, without prejudice to her seniority or any 

other rights or privileges previously enjoyed.
 (c)  
Make Ann Wayt whole 
for any loss of earnings 
and other benefits suffered as a result
 of the discrimin
a-tion against her in the manner set forth in the remedy 

section of the 
judge™s 
decision.
 (d)  
Compensate Ann Wayt for the adverse tax cons
e-quences, if any, of receiving a lump
-sum backpay award, 
and file a report with the Social Security Administration 
allocating the backpay award to the appropriate calendar 
quarters.
 (e)  
Formally withdraw the complaint/report/referral 
made to the Ohio State Board of Nursing, and forward a 
cop
y of the Board™s Decision and Order to the Ohio State 
Board of Nursing.
 (f)  
Reimburse Ann Wayt for all reasonable legal e
x-penses which she may have incurred while defending 

herself before the Ohio State Board of Nursing, with i
n-terest as described in the 
amended remedy section of this 

decision.
 (g)  
Within 14 days from the date of th
is Order, r
e-move from its files any reference to the unlawful Se
p-
tember 5 discipline and the September 26, 2012 di
s-charge, and within 3 days thereafter
, notify Ann Wayt in 
 656 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 writ
ing that this has been done and that the discipline 
and 
discharge 
will not be used against her in any way.
 (h)  
Rescind its prohibition against the Union and/or 
Michelle Mahon accessing areas of it
s property to which 
the Union or Mahon was previously granted access.
 (i)  
Preserve and, within 14 days of a request, or such 
additional time as the Regional
 Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or i
ts agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due unde
r the terms of this Order.
 (j)  
Within 14 days after service by the Region, post at 
the 
Respondent
™s Massillon, Ohio facility, copies 
of the 
attached notice marked 
ﬁAppendix.
ﬂ6  Copies of the n
o-tice, on forms provided by the Regional Director for R
e-gion 8,
 after being signed by the Respondent
™s autho
r-ized representative, shall be posted by the Respondent 

and maintained for 60 consecutive days in conspicuous 
places
, including all places where notices to employees 
are customarily posted.  
In addition to physi
cal posting of 
paper notices, notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 
customarily communicates with its employees by such 
means.  
Reasonable
 steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, defaced, or 

covered by any other material.  I
f the Respondent has 
gone out of business or closed the facilities involved in 
these proceedings, the Respondent shall duplicat
e and 
mail, at its own expense, a copy of the notice to all cu
r-rent employees and former employees employed by the 
Respondent at any time since 
September 5, 2012
. (k)  
Within 14 days after service by the Region, hold a 
meeting or meetings, scheduled to ens
ure the widest po
s-
sible attendance, at which the attached notice is read to 
the employees
 by 
Vice President of Human Resources
 Angela Boyle
 or 
by 
the highest ranking management 
official 
at its 
Massillon, Ohio facility
.  At the Respon
d-ent™s option, the noti
ce may instead be read by a Board 
agent in the presence of Boyle or Massillon™s highest 
ranking management official.
 (l)  
Within 21 days after service by the Region, file 
with the Regional Director 
for Region 8 a
 sworn certif
i-cation of a responsible offici
al on a form provided by the 
6  If
 this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Ju
dg-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 Region attesting to the steps that the Respondent has 
taken to comply.
 IT IS FURTHER O
RDERED
 that the certification of the 
Union issued by the Board on 
October 5
, 2012, is e
x-tended for a period of 1 year commencing from the dat
e on which the Respondent begins to bargain in good faith 

with the Union.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and pro
tection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 discharge, discipline
, or otherwise di
s-criminate against any of you (including by filing a co
m-plaint with the Ohio State Board of Nursing) for suppor
t-ing the National Nurses Or
ganizing Committee
, or any 
other labor organization.
 WE WILL NOT
 threaten you with retaliation, increase 
scrutiny of your charts, or retaliate against you by redu
c-ing the number of nurses during your shift if you submit 
Assignment 
Despite 
Objection (ADO) f
orms, or if you 
otherwise engage in protected concerted activities.
 WE WILL NOT
 deny access, previously granted, to the 
Union or any union representatives, in retaliation for 
their representational activities on your behalf.
 WE WILL NOT
 fail and 
refuse to 
recognize and 
bargain 
collectively with the
 National Nurses Organizing Co
m-mittee as the exclusive collective
-bargaining represent
a-tive of our employees in the bargaining unit.
 WE WILL NOT
 in any 
other 
manner interfere with, r
e-strain, or coerce you in the e
xercise of the rights listed 
above.
 WE WILL
, on request,
 bargain with the Union, as the 
exclusive collective
-bargaining representative of our 
employees in the following appropriate unit concerning 

terms and conditions of employment and, if an unde
r-standing
 is reached, embody the understanding in a 
signed agreement:
                                                              AFFINITY MEDICAL CEN
TER
   657 All full
-time and regular part
-time
 and per diem 
Regi
s-tered 
Nurses, including those who serve as relief charge 
nurses
 at Affinity Medical Center™s Massillon, Ohio 
hospital.
  WE WILL
 rescind our 
prohibition barring access to our 
facility by Michelle Mahon and/or other union represen
t-atives and 
WE WILL
 allow Michelle Mahon and other 
union representatives access to areas of our facility to 
which they were previously granted access.
 WE WILL
, within 1
4 days from the date of the Board™s 
Order, offer Ann Wayt full reinstatement to her former 
job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to her seniority or 
any other rights or privileges previously enjoyed
. WE WILL
 make Ann Way
t whole for any loss of ear
n-ings and other benefits resulting from her discharge, less 

any net interim earnings, plus interest
 compounded daily.
 WE WILL
 compensate 
Ann Wayt
 for the adverse tax 
consequences, if any, of receiving 
a lump
-sum backpay 
award, and 
WE WILL
 file a report with the Social Security 
Administration allocating the backpay award to the a
p-propriate calendar quarters
. WE WILL
, within 14 days from the date of this Order, 
notify the Ohio State Board of Nursing that we
 are wit
h-drawin
g our complaint/report/referral 
of Ann Wayt to 
that agency
, and 
WE WILL
 forward a copy of this Dec
i-sion and Order to the Ohio State Board of Nursing
. WE WILL
 reimburse Ann Wayt for all reasonable legal 
expenses which she may have incurred wh
ile defending 
herself before the Ohio State Board of Nursing, with i
n-terest compounded daily.
 WE WILL
, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful 

warning given to Ann Wayt on September 5, and
 her
 unlawfu
l discharge on 
September 26, 2012
, and 
WE WILL
, within 3 days thereafter, notify her
 in writing that this 
has been done and that the 
warning and 
discharge will 
not be used against her in any way.
  DHSC
, LLC,
 D/B/A AFFINITY 
MEDICAL 
CENTER
  The Board
™s decision can be found at 
www.nlrb.gov/case/08
-CA-090083
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Boar
d, 1099 14th Street, N.W., Washington, D.C.
 20570, or 
by calling (202) 273
Œ1940.     Sharlee Cendrosky, Esq., 
for the General Counsel.
 Bryan T. Carmody, Esq., 
of 
Glastonbury, Connecticut; Donald 
T. Carmody, Kaitlin Brundage, Carmen DiRienzo, Esqs., 
for 
the Respondent.
 M. Jane Lawhon, Esq., 
of Oakland, California, for the Charging 
Party.
 DECISION
 STATEMENT OF THE 
CASE
 ARTHUR 
J. AMCHAN
, Administrative Law Judge. This case 
was tried in Cleveland, Ohio, April 29
ŒMay 3, 2013. The 
Charging Party Union, the Nat
ional Nurses Organizing Co
m-mittee (NNOC), filed the initial charges in these cases on Se
p-tember 26 
and
 27, November 13, 2012, and January 7, 2013.  
The General Counsel issued the most recent version of the 
complaint on March 29, 2013.
 The complaint alleges
 that Respondent, Affinity Medical 
Center, has refused to recognize and bargain with the NNOC in 
violation of Section 8(a)(5) and (1).  Based on an election co
n-ducted on August 29, 2012, the Union was certified on October 
5, 2012, as the exclusive collecti
ve-bargaining representative of 
all full
-time and regular part
-time and per diem Registered 
Nurses, including those who serve as relief charge nurses at 
Respondent™s Massillon, Ohio hospital.
 The complaint also alleges that Respondent violated Section 
8(a)
(3) and (1) in disciplining unit employee, RN Ann Wayt on 
September 5, 2012, in terminating Wayt on September 26
, and 
reporting her to the Ohio State Board of Nursing.
 The complaint further alleges that Respondent violated Se
c-tion 8(a)(1) in (1) denying th
e Union access to its property in 
retaliation for a letter sent by union organizer Michelle 
Mahon 
on behalf of Ann Wayt; and
 (2) by Jason McDonald, director of 
the Orthopedic and Therapy 
department, in threatening Wayt 
with termination for asserting her 
ﬁWeingartenﬂ
 rights; and (3) 
by Susan Kress, manager of its Cardiovascular Intensive Care 
unit, by interrogating an employee about her union interest, 
threatening employees who submitted the Union™s ADO (A
s-signment Despite Objection) forms
, and more closely 
scrutini
z-ing employees™ work and imposing more onerous working 

conditions in retaliation for employees™ union activities.
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 

by the General
 Counsel, Respondent, and 
the 
Charging Party, I 
make the following
  658 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 FINDINGS OF 
FACT
 I.  JURISDICTION
 Respondent, Affinity Medical Center, operates a hospital in 
Massillon, Ohio.  It is part of the Community Health System of 
hospitals.  Respondent derives g
ross revenues in excess of 
$250,000 and purchases and receives goods valued in excess of 
$50,000 from outside of Ohio.  Respondent admits, and I find, 
that it is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act an
d that the Union, the 
NNOC, is a labor organization within the meaning of Section 
2(5) of the Act. 
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 Refusal to 
Recognize and 
Bargain with the Union
 There is no doubt that Respondent refused to recognize and 
bargain with 
the Union.  Its only defense is that the Board™s 

certification of the Union was improper.  I find, to the contrary, 
that the Board™s certification was proper, and thus Respon
d-ent™s refusal to bargain violated Section 8(a)(5) and (1) and the 
Act.
 On August 22, 2012, Respondent and the Union entered into 
a consent election agreement (Case 
08ŒRCŒ087639).  They 
waived the right to a hearing and agreed to the conduct of an 

election on August 29, 2012, for a bargaining unit consisting of 
all full
-time a
nd regular part
-time and per diem Registered 
Nurses, including those who serve as relief charge nurses at 
Respondent™s Massillon, Ohio hospital.  
 Within 7 days after the Regional Director has approved a 
consent election agreement entered into by the parti
es, the e
m-ployer must file with the Regional Director an election eligibi
l-
ity list, containing the names and addresses of all the eligible 
voters. The Regional Director, in turn, makes this information 
available to all parties in the case, 
Excelsior Underw
ear,
 156 
NLRB 1236 (1966). 
 Respondent submitted such a list.
 Voting at Respondent™s facility took place August 29, 2012
, during three time periods:  6:30 to 9 a.m.; 11 
a.m. 
to 1 p.m.
, and 
6:30 to 9:30 p.m.  The ballots were counted at the conclusion of 

the election on Augus
t 29.  Two hundred and three 
of the 213 
eligible voters cast ballots.  One hundred nurses voted for the 
Union; 96 voted against it.  On September 5, 2012, Respondent 
filed objections to conduct affecting the results of the election.  
The
 Board 
agent challenged the ballots of 7 voters; 6 whose 
names did not appear on the 
Excelsior 
list of eligible voters 
submitted by the Respondent.  One of the voters whose name 

was not on the 
Excelsior 
list was Ann Wayt
, whose termination 
4 weeks later constitutes a large part of the instant case.  Wayt 

had worked at the Massillon hospital since 1987 except for a 
layoff between 1998 and 2000. No explanation appears in this 
record as to why Wayt™s name was not on the 
Exce
lsior 
list.
 Respondent did not submit evidence or a statement of pos
i-tion with regard to the challenged ballots.  The Union argued to 
the Regional Director that Wayt and three others whose ballots 
were challenged, were relief charge nurses explicitly inclu
ded 
in the bargaining unit.  Since there was no evidence before the 
Regional Director that Wayt and three other nurses were stat
u-tory supervisors, he ordered their ballots opened and counted.  
Although the result of counting the challenged ballots does not
 appear in this record, it obviously did not alter the fact that a 
majority of unit members who voted chose to be represented by 

the NNOC.
 On September 7, 2012, the Regional Director advised R
e-spondent that a failure to timely submit evidence in support of
 its objections would result in those objections being overruled.  

Based on Respondent™s failure to present such evidence, the 
Regional Director overruled them in his report of September 
21, 2012.
 On October 5, 2012, the Board certified the Union as the 
bargaining representative of unit employees.  Steve Matthews, 
a union representative, submitted written and oral bargaining 
demands to Respondent™s attorney, Donald Carmody
, on Oct
o-ber 16, 2013.  Carmody told Matthews that he would never 
bargain with the Uni
on with respect to Affinity or other hosp
i-tals in West Virginia and Barstow, California, at which the 
Board had also certified the Union.
1  Union 
Counsel Jane Lawhon followed up Matthews™ co
m-munications with a letter to Donald Carmody on November 2, 
2012. 
 Respondent has not responded to the Union™s bargaining 
demands, other than via Donald Carmody™s oral statements on 
October 16.
 The Board has a longstanding policy of not allowing parties 
to relitigate representation case issues in the absence of newly 

dis
covered or previously unavailable evidence or special ci
r-cumstances, e.g., 
Leisure Chateau Care Center, 
330 NLRB 846 
(2000), relying on 
Pittsburgh Plate Glass Co., v. NLRB, 
313 
U.S. 146, 162 (1941).  In view of this policy, I granted the U
n-ion™s motion in 
limine and barred Respondent from offering 
evidence in support of its first three affirmative defenses  These 
defenses are: (1)  the certification was issued pursuant to the 
Board™s Health Care Rule, and is thus invalid and unenforce
a-ble;
2 (2) the election
 was conducted pursuant to the consent 
election agreement AND an oral ﬁad hocﬂ agreement by which 
the parties gave exclusive jurisdiction to determine challenged 
ballots and objections to an arbitrator; and (3) that an arbitrator 
possesses exclusive jurisd
iction over the allegations in the 
complaint.
 In my order of April 26, 2013, granting the Union™s motion 
in limine, I concluded that Respondent had waived these d
e-
fenses by entering into the consent election agreement and fai
l-ing to submit evidence or a po
sition statement to the Regional 
Director
Šdespite a specific admonition regarding the need to 
do so.
3  There is no indication in the Regional Director™s R
e-1  Donald Carmody, who represented Respondent the day that Ma
t-thews testified in this case, did not contradict Matthews™ testimony.
 2  The United States Court of Appeals for the District of Columbia 
Circuit found ﬁzero meritﬂ to the challenge to the validity of the health 
care rule by another CHS hospital represented by Respondent™s cou
n-
sel, 
San Miguel Hospital Corp. v. NLRB, 
697 F. 3d 
1181 (D.C. Cir.  
2012).
 3  The Board reached the same conclusion in 
Bluefield 
Regional 
Medical Center
, and 
Greenbrier 
Valley Medical Center
, 359 NLRB 
1181
 (2013), regarding the ﬁad hocﬂ arbitration agreement with the 
Charging Party in this case.  The conse
nt election agreement in the 
representation case between Affinity and the NNOC contains the exact 
same language as that in the 
Bluefield
 and 
Greenbrier
 cases.  This 
language was relied upon by the Board in concluding that these other 
                                                            AFFINITY MEDICAL CEN
TER
   659 port of September 21, 2012, that he was advised of Respon
d-ent™s reliance on the ﬁad hoc oral agreemen
t.ﬂ  I therefore rei
t-erate my conclusion that Respondent has waived all three d
e-fenses.
 Respondent™s 
Fourth 
Affirmative 
Defense
 Respondent™s fourth affirmative defense is that the Charging 
Party affiliated with another labor organization after the iss
u-ance
 of the certification and that as a consequence there is a 
lack of continuity of representative.  I granted the Union™s pet
i-tion to revoke Respondent™s subpoenas regarding this issue.
4  However
, in my order granting the motion to limine I stated 
that I wou
ld allow Respondent to present evidence that it relied 
upon in writing in refusing to recognize and bargain with the 
Union on the basis of facts known to it at the time of its rel
i-ance.  I also stated that I might allow Respondent to present 
other evidence
 on this issue that it already had in its possession.  
Respondent did not avail itself of the opportunity to present any 
evidence on the issue of continuity of representation 
(Tr. 1176
Œ1198
).  It also declined my suggestion that it make an offer of 
proof 
(Tr. 1197
Œ1199
).5  Community Health System hospitals waived their rights to have the 
Board review the Regional Director™s actions in the representation 
hearing.
 4  Respondent™s subpoenas are l
argely directed to the financial rel
a-tionship between Charging Party NNOC and the National Union of 

Healthcare Workers (NUHW).  They include requests for information 
concerning: (1) loans or payments between Charging Party NNOC and 
the NUHW; documents lead
ing to the affiliation agreement; documents 
pertaining to the run
-up to the affiliation, changes in the identity of the 
Charging Party™s 
executive 
board and/or officers and any documents by 
which the NNOC informed unit members at Affinity of any planned 
affiliation between the NNOC and 
the 
NUHW.
 The scope of the subpoena and Respondent™s failure to introduce any 
evidence regarding the affiliation leads me to the conclusion that R
e-spondent did not have any factual basis for refusing to recognize the 

Union on
 the basis of the affiliation.  I would note that Respondent 
could have, with regard to subpoena items 21
Œ22, presented evidence 
that unit members were totally unaware of NNOC™s plans to affiliate 

with the NUHW as of the date of election.  Respondent calle
d Cinda 
Keener, a prominent unit opponent of the Union, as a witness and ce
r-tainly could have elicited from her the fact that the affiliation was a 
total surprise, if that were the case.  Whether or not such evidence 
would have been relevant to this procee
ding is, however, debatable.
 Respondent™s subpoenas sought absolutely no information regarding 
whether the voice that unit employees had in the affairs of the Union 
would change at all as a result of the affiliation. 
 5  As to the legitimacy of Respondent™
s reasons for not even making 
an offer of proof, see ALJ Laws™ decision in 
Fallbrook Hospital Corp., 
JD (SF) 21
Œ13 (May 16, 2013)
, and the order of United States District 
Court Judge Gonzalo P. Curiel of the Southern District of California in 
Case No. 13CV
1159
-GPC(WMC) (June 11, 2013)
, granting a temp
o-
rary injunction under Sec
. 10(j) of the Act, ordering Fallbrook to ba
r-gain with the California Nurses Association/National Nurses Organi
z-ing Committee (CNA/NNOC).
 Finally, I deem the arguments set forth at pp.
 29
Œ36 of Respondent™s 
brief regarding the affiliation of NNOC with a labor organization that 

represents employees other than nurses, to be simply irrelevant to this 
case.  The Charging Party was certified as the bargaining representative 

of Respondent™s r
egistered nurses at Affinity.  The relevance of the fact 
that it is affiliated with an entity that may represent other classifications 
of employees elsewhere escapes me.
 I regard the fourth affirmative defense to be a ﬁred herring.ﬂ 
The first thing to note about this defense is that NNOC™s affili
a-tion with the NUHW occurred after Respondent refused to 
bargain with the NNOC at Affinity.
6  An employer is no
t pe
r-mitted to defend the propriety of an earlier refusal to bargain by 
relying on subsequent events that had nothing to do with the 

refusal, 
New York Center for Rehabilitation Care, 
346 NLRB 
447 (2006).  In addition to the fact that Respondent refused to 

bargain with the Charging Party for several weeks before the 
affiliation in question, Respondent has waived its fourth d
e-fense by declining to introduce any evidence in support of this 
defense, or even making an offer of proof.  This distinguishes 
the inst
ant matter from 
Bluefield 
Regional Medical Center
, and 
Greenbrier 
Valley Medical Center
, 359 NLRB 
1181
, where the 
Board, in denying a motion for summary judgment, permitted 
the hospitals to submit such evidence because they apparently 
did not have an oppor
tunity to present evidence on the affili
a-tion issue.  Finally, there is no support in Board law for the 

merits of Respondent™s fourth defense.
 In 
NLRB v. Food & Commercial Workers Local 1182 (Sea
t-tle First National Bank), 
475 U.S. 192 (1986), the Supreme 

Court held that the Board cannot discontinue an employer™s 

obligation to bargain based on the union™s affiliating with a
n-other union unless the Board determines that the affiliation 
raises a question of concerning representation.  
 Board law on this affilia
tion issue is as follows:  Respondent, 
as the party seeking to avoid its bargaining obligation, has the 
burden of demonstrating that a change in the affiliation of the 
Union is sufficient to raise a question of affiliation, 
Sullivan 
Bro
s. Printers, 
317 NLR
EB 561, 562 (1995).  Since Respon
d-ent failed to present any evidence on this issue, it has failed to 
prove its affirmative defense. In 
Raymond F. Kravis Center for 
the Performing Arts, 
351 NLRB 143, 146 (2007), the Board 
held that the lack of a membership 
vote concerning union affi
l-iation is insufficient to raise a question concerning represent
a-tion.  In determining whether there is a lack of continuity of 
representation after an affiliation, the Board considers whether 
the affiliation resulted in a change 
that is sufficiently dramatic 

to alter the union™s identity, 
Mays Department Store, 
289 
NLRB 661, 665 (1988), enfd. 897 F.2d 221 (7th Cir. 1990).  In 
the instant record there is no evidence bearing on this issue.
 The affiliation of a smaller local union wi
th a larger intern
a-tional union, and the increase in bargaining power associated 
with such an affiliation, does not, by itself, cause a discontinu
i-ty of representation such as to raise a question concerning re
p-resentation, 
CPS Chemical
 Co.
, 324 NLRB 1018, 
1022 (1997).  
In assessing continuity questions, the Board considers the t
o-tal
ity of the circumstances, 
Mike Basil Chevrolet, 
331 NLRB 
1044 (2000), such as whether unit employees will continue to 
have a voice in their collective
-bargaining representative a
fter 
affiliation.  To the extent there is any evidence in this record on 
the issue, it is that unit employees are represented on the 
Un-6  Respondent™s refusal to bargain with NNOC at Affinity preceded 
NNOC™s affiliation w
ith the NUHW.  That affiliation apparently o
c-curred on January 1, 2013, pursuant to an agreement signed on Nove
m-ber 30, 2012 (Jt. Exh. 1, p. 3), 
Fallbrook Hospital Corp., 
JD (SF) 21
Œ13 (May 16, 2013).
                                                                                                                                                          660 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 ion™s bargaining committee and thus continue to play a role in 
their representation by the Union.
 Discipline and Terminat
ion of RN Ann Wayt; Report to Ohio 
State Board of Nursing (Complaint 
Par. 15) Registered Nurse Ann Wayt was hired at the Massillon, Ohio 
hospital now called Affinity Medical Center, in 1987.
7  With 
the exception of a layoff from about 1998
Œ2000, she worked
 at 
the hospital continuously until September 26, 2012, when she 
was terminated.  Until September 5, 2012, Wayt had never been 
disciplined by the hospital.
8 In September 2011, Wayt was recruited to work in Respon
d-ent™s newly opened orthopedic ward by its 
clinical 
manager, 
Paula Zinsmeister.  At least until August 29, 2012, Respon
d-ent™s managers considered Wayt to be a ﬁvery good nurseﬂ (Tr. 

754). She received a prestigious award for her job performance 

in 2008.
 During the week prior to the August 29 represe
ntation ele
c-tion, the Union circulated a flyer 
(GC Exh. 11
), on which 
Wayt™s photograph was prominently displayed on the front 
page.  Although the photos of about 35 unit employees were 
displayed on the flyer, Wayt was one of only three nurses who 
were als
o quoted on the flyer giving the reasons she supported 
the Union.  The other two employees quoted did not work in 
the orthopedic unit.  Of the 35 employees depicted on the flyer, 
8 worked in the orthopedic unit. Thus, the flyer indicates that 
Wayt was the 
leading supporter of the Union in the hospital 
unit in which union support was most pronounced.
 This flyer was passed around and discussed at managers™ 
meetings during the week prior to the election. The flyer was 
submitted to hospital management for appro
val on or about 
August 22 (GC Exh. 11
; R. Exh. 30
; Tr. 1277).
9  This flyer was 
7  The hospital was called Doctors Hospital of Stark Co
unty 
(DHSC).  It became part of the Community Health Services system in 
about 2009.
 8  Respondent introduced R. Exh. 1, purporting to be evidence of a 
verbal warning given to Wayt on March 12, 2010.  I received this e
x-
hibit over the objection of the Chargi
ng Party, Tr. 1045.  However, I 
credit Wayt™s testimony that she never saw this document and that she 
was not disciplined as suggested by the document. I received R. Exh.1 
as a business record despite the fact that it does not meet the requir
e-ments of Rule
 803(6) of the Federal Rules of Evidence to be admitted 
as a ﬁbusiness recordﬂ or record of regularly conducted activity.  The 

document is dated February 22, 2010, and purports to have managers™ 
signatures of March 12, 2010.  The misconduct recited in the 
document 
allegedly occurred on November 15, 2009.  To qualify under Rule 
803(6) the record must be made at or near the time of the event by 
someone with knowledge of the event.  R. Exh. 1 was seemingly pr
e-pared 4 months after the event in question and ther
e is no indication as 
to whose knowledge it is based upon.  Moreover, the lack of any expl
a-nation as to why Wayt was being disciplined for an event that occurred 

4Œ5 months previously renders R
-1 a document whose circumstances of 
preparation indicate a lac
k of trustworthiness.
 9  There was at least one modification to the flyer that was circulated 
and displayed in the cafeteria from that submitted to the Respondent.  
The photograph of nurse EB, who was later disciplined, but not term
i-nated by Respondent, wa
s cropped from a photo of her with two other 
nurses, compare GC Exhs. 11 and 14 with R. Exh. 30.  The photograph 

of nurse NV, who was terminated by Respondent in January 2013 
also blown up and prominently displayed in the hospital cafet
e-ria on posterboard that was 35.5 inches by 44 inches.
 Respondent™s managers, including William Osterman, the 
chief 
nursing officer, Jason McDonald, the director of orthop
e-dic and therapy services
, and Susan Kress, director of critical 
care services, were aware that Wayt supported the Union prior 
to the election (Tr. 116
Œ117, 151).  Osterman, McDonald
, and 
Kress had see
n Wayt™s picture on the union flyer during the 
week prior to the election.
 Respondent contends at page
s 40Œ41 of its brief that the re
c-ord is barren of any evidence that Paula Zinsmeister, Wayt™s 
direct supervisor, was aware of Wayt™s support for the Union
.  In fact, the record provides plenty of reasons to infer such 
knowledge.  While Zinsmeister was on vacation the week of 
August 27
Œ31, the 
Union™s flyer was circulated and discussed 
at management meetings during the week of August 20
Œ24, 
which Zinsmeister
 attended (Tr. 181, 117
Œ121).  Moreover, I 
infer that when Zinsmeister returned from vacation, she was 
cognizant of the fact that it was the employees in her orthopedic 
unit that gave the Union its margin of victory in the represent
a-tion election, and that
 Wayt was the most prominently depicted 
of her employees on the union flyer.
 On August 28, 2012, Ann Wayt began her shift on the orth
o-pedic ward at about 7 a.m.  This unit has a capacity of 10 p
a-tients.  At the start of the shift on August 28, there were 
nine
 patients, who were cared for by Wayt and another RN, Duana 

Nadzam.  They were assisted by at least one patient care tec
h-nician, Sam Burgett.
10 Sometime around 8:47 a.m. Wayt talked to an 
emergency 
room 
nurse, Laura Jenkins.
11  A 10th patient, ﬁMrs. Pﬂ 
was 
about to be transferred from the emergency department to the 

orthopedic unit.  P had arrived at the hospital in the very early 
morning of August 28 from a nursing home.  She apparently 
fractured her right hip in a fall on August 17 (CP Exh. 1).
 Jenkins
 noted that P appeared confused and was taking off 
her hospital gown and pulling equipment.  When she reported 
this to Wayt, one or both recommended that a sitter be assigned 
to watch P in the orthopedic unit so that Ms. P would not injure 

herself.
12  Wayt
 told Jenkins to get a physician™s order for a 
sitter per hospital policy.  She also told Jenkins that the sitter 
needed to be available upon P™s arrival in the orthopedic unit 
because Wayt could not spare any of her staff to stay with P.  
There is no disp
ute that the orthopedic unit was very busy on 

August 28.
 There was some difficulty in getting a sitter, so Wayt called 
Susan Kress, Respondent™s director for critical care services.  

Kress was filling in this week for Paula Zinsmeister, the clinical 

manage
r of the orthopedic department, who was on vacation.  
 appears on both versions of the flyer as it was circulated and displayed 
in the c
afeteria.
 10  Neither Nadzam nor Burgett testified in this proceeding.
 11  Jenkins initials hospital documents LJE.  She did not testify in 
this proceeding.
 12  
Wayt indicated that Jenkins recommended that Mrs. P have a si
t-ter, Tr. 224.  Jenkins™ notes in 
CP Exh. 1 at 8:47 a.m. can be read for 

the proposition that Wayt recommended the sitter.  However, since the 
notes are written in bullet point fashion without punctuation, this is not 
unambiguous.
                                                                                                                                                          AFFINITY MEDICAL CEN
TER
   661 The first thing Kress said to Wayt was, ﬁ
[Y]
ou better not be 
refusing a patientﬂ (Tr. 226).  There is no credible evidence that 
Wayt refused or tried to refuse accepting a patient on August 
28.  Respon
dent™s evidence on this point is entirely hearsay.  
Kress typed notes which state that at a flash meeting at 0900 

she was informed that Wayt refused a patient from the ED u
n-less there was a sitter, and that she told Wayt this was una
c-ceptable (GC Exh. 7, p
. 13).  Kress did not testify as to who 
told her this, thus this evidence is hearsay and not credible.  
Moreover, this is inconsistent with Kress™ testimony at Tra
n-script 659 that Beth Varner, the manager of house supervisors, 
called her to tell Kress that
 according to the emergency depar
t-ment nurse, Wayt refused to take the patient.  Neither Varner 
nor Laura Jenkins, the emergency department nurse, testified in 
this proceeding.  Jenkins™ notes (CP Exh. 1, p. 4), do not me
n-tion any such refusal.
 Kress 
claims to have typed this portion of the notes on A
u-gust 28.  As the Charging Party™s counsel points out, Kress 
would have had no reason to document anything about Wayt™s 
performance on August 28 (Tr. 164
Œ166).  Thus, if Kress in 
fact typed portions of the
se notes on August 28, it indicates that 
Respondent was already looking for a pretext to retaliate 
against Wayt for her support for the Union.  At no point during 
this hearing did Kress attempt to disavow her testimony that 
she started her documentation of
 Wayt on August 28.  Indeed, 
her testimony at Transcript 657
Œ663 also suggests that Kress 
started building a case against Wayt on the morning of August 
28, before she looked at Mrs. P™s chart or had any basis for 
suspecting a falsification of Mrs. P™s char
t.13 The patient was brought up from the 
emergency 
department 
on the first floor to the orthopedic unit on the third floor and 
taken to room 3420 at about 9:15 a.m. by Kress and a nurse 
from the emergency department.  Within minutes Rhonda 
Smith, an RN fro
m the open heart (cardiovascular) operating 
room, arrived in room 3420 to serve as the sitter for Mrs. P.  

Kress left the room within 10
Œ20 minutes of the patient™s arr
i-val in the orthopedic ward and did not return during the rest of 

the day.
 In the mornin
g, Smith positioned herself close to the patient 
facing the window of the room, with her back to the door to the 
hallway.  At about 10
 a.m.,
 Wayt entered the patient™s room, 
gave Smith a stack of papers and talked to the patient™s family.  
Wayt also testif
ied that Jonalee Lesjack, who was to relieve 
Smith during the day, came into the room at this time 
(Tr. 228
).  I neither credit nor discredit Wayt™s testimony regarding 
Lesjack™s presence at 10
 a.m.
  At that time Wayt asked the 
patient™s son if he had powe
r of attorney.
 No later than 11 a.m. Rhonda Smith went to lunch.  She was 
relieved as a sitter by Jonalee Lesjack, an RN who also works 

in the cardiovascular operating room.  Respondent
™s Exhibit 15, 
a sitter checklist form, indicates that Lesjack was in r
oom 3420 
13  Kress is not a credible witness.  At this hearing she t
estified that 
Rhonda Smith told her that Smith saw Wayt only twice while she was 
acting as sitter, Tr. 675.  I am confident that Smith told Kress no such 
thing. Smith saw Wayt at least 
four
 times; at 10, noon, about 2
, and 
about 3.  Kress™ testimony regard
ing the reasons she reduced the nu
m-ber of nurses in the intensive care unit on January 3, 2013, is also, as 

explained later in this decision, not credible.
 at 11 
a.m. 
through at least noon.  While Lesjack was in room 
3420, Wayt entered the room and put IV tubing on the IV 
pump.  Wayt talked to the patient™s son for 3
Œ4 minutes.
 The 
Head-Toe 
Assessment
 A fact in dispute in this case is whether Wayt
 did a head
-toe 
assessment of the patient.  Wayt testified that after she spoke 
with the patient™s family and hung the IV bag she left the room 
to get her stethoscope.  According to Wayt, when she returned a 
few minutes later, the patient™s family had left
 the room and 
Lesjack asked to use the restroom.  Wayt testified that while 
Lesjack was out of the room, she performed the head
-toe a
s-sessment (Tr. 230
Œ231).
 Lesjack testified that she did not use the restroom while ser
v-ing as the patient™s sitter and did 
not leave the patient™s room, 
until Smith returned from lunch (Tr. 640
Œ642).  I cannot credit 
either Wayt or Lesjack on this point and cannot conclude one 
way or another whether or not Way performed a head
-toe a
s-sessment while Lesjack was out of the room. 
 As to the resol
u-tion of this case, the important points are (1) Respondent has 

not established that Wayt did not perform the head
-toe asses
s-ment and (2) Respondent had no basis for so concluding when 

prior to September 12, it decided to terminate Wayt.
 There are a number of reasons not to credit Lesjack™s test
i-mony.  First of all, nobody from management talked to Lesjack 
any earlier than September 19, a week or more after Respon
d-ent had decided to terminate Wayt™s employment (Tr. 644, 
651Œ52, 680, 831).  H
er testimony indicates that she may not 
have total recall of what transpired on August 28.  Lesjack 
testified that, ﬁI probably would have used the restroom before 
I went, being that it was only for a lunch reliefﬂ (Tr. 641).  
Thus, Lesjack did not remembe
r whether she used the restroom 
just before coming to room 3420 or not.  If not, it is possible 

that she did take the opportunity to use the restroom while 
Wayt was with the patient.  The sitter™s log and the hearing 
testimony of Lesjack and Smith also est
ablishes that Lesjack 

was in the patient™s room longer tha
n either stated in their  Se
p-tember 24 statements to Respondent (compare GC Exh. 7, p. 14 
and 15 with R. Exh. 15 and Tr. 588
Œ592, 646, 651) [Lesjack 
was in the room for at least 
1 hour compared to 
one-half
 hour in 
both statements]
. More importantly, the circumstances surrounding Respon
d-ent™s contacts with Lesjack suggest not an unbiased investig
a-tion, but an inquiry from her employer that was focused on 
getting support for the decision it had already
 made to term
i-nate Wayt.  Lesjack signed an unsworn statement for Respon
d-ent on September 24 (GC Exh. 7, p. 15).  This statement was 
modified after it was first presented to Lesjack.  There is no 
evidence in this record as to who prepared the statement and
 what information they used in preparing the original statement 
or the amended version (Tr. 645, 806
Œ811, 823
Œ824).  The only 
persons who interviewed Lesjack were Kress, McDonald
, and 
Zinsmeister.  None of them testified that they prepared 
Lesjack™s statem
ent.  Thus, I find that the person who prepared 
the document had never spoken to Lesjack.  
 In this regard it is important to note that when Respondent 
first talked to Lesjack, it knew precisely what claims by Wayt it 

needed to rebut to sustain its decisio
n to terminate her.  Union 
                                                            662 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 organizer Michelle Mahon sent Respondent a letter on Wayt™s 
behalf on September 19.  It was received by Respondent on the 
same day.  Mahon stated:
  At some point between approximately 11 AM and 1 PM, Ann 
saw a different RN had co
me to relieve Rhonda as the sitter 
when Ann came into the patient™s room.  Ann assumed that 
Rhonda was on her meal break.  This nurse was white, in her 

30™s, tall, slightly heavy
-set in build, with short reddish
-brown 
hair.  Ann does not now recall her nam
e.  This nurse asked if 
she minded staying in the room with the patient while the 

nurse went to the restroom.  Ann agreed and took the oppo
r-
tunity while she was in the patient™s room to do a head
-to
-toe 
assessment
. . . .  
To the best of Ann™s recollection,
 she was 
just finishing up the assessment, listening to the patient™s 
lungs, when the sitter returned from the restroom.
  (R. Exh. 8, p. 3.
) Wayt and Mahon would reasonably expect that Respondent 
would make an effort to talk to the relief nurse.  An unbias
ed 
investigation would have been an open ended inquiry to 
Lesjack as to what she recalled, without prompting.  It is u
n-likely that this is what transpired.
 Jason McDonald presented a signed statement for Lesjack. 
The record does not indicate who prepared i
t.14  As initially 
prepared, it was not, according to Lesjack, completely accurate.  

McDonald or someone else in management made changes and 
brought the unsworn statement back to Lesjack (Tr. 645
Œ646).  
She signed it on September 24. There is no evidence a
s to what 
changes were made or whether or not they were material to this 
case.
 However
, Lesjack™s testimony indicated that Lesjack did not 
address whether or not she used the bathroom when she first 
was interviewed by Paula Zinsmeister and Jason McDonald. 
 Lesjack testified that she talked to Paula Zinsmeister and Jason 
McDonald prior to talking to Kress.  Lesjack testified that 
Kress, ﬁpeeked her head into the CVOR and asked if I went to 
the restroom while I was thereﬂ (Tr. 644
Œ645).  Kress™ testim
o-ny at T
ranscript
 680 also establishes that whether or not 
Lesjack went to the restroom during her shift as a sitter did not 

come up in her initial interview.  This raises the question as to 
whether the change to the statement she gave to Respondent 

was precisely 
on this issue.
 Moreover, there is a motive for Lesjack to provide Respon
d-ent the account of her activities that it desired.  Respondent™s 
policy for sitters (or patient observers) states that the si
t-ter/observer, ﬁmay step out of the patients room when lic
ensed 
care provider is in attendance, but must remain within visual 

distance of patient door to readily resume observation roleﬂ (R. 
Exh. 21 par. c. 5).  Thus, if Lesjack used the restroom, as 
claimed by Wayt, she would have been in violation of this pol
i-cyŠgiving her some motivation to deny having done so.
 Rhonda Smith 
Returns to Room 3420
 There is a dispute as to whether Ann Wayt performed hourly 
rounding with regard to this patient.  However, hourly roun
d-14  The same is true for the September 24 unsworn statement of 
Rhonda Smith.
 ing, which includes checking on the patient™s leve
l of pain, 
positioning, toilet needs, accessibility of the call button, phone 

and water, was performed by PCT Sam Burgett at 9:30, 10, and 
11 a.m. and by Smith at noon, 1, 2, and 3 p.m. (R. Exh. 14
; Tr. 
573Œ582).  Relief sitters indicated that they perform
ed hourly 
rounding at 4 p.m. and every hour afterwards until Wayt™s shift 
ended at 7:30 p.m.
15 Rhonda Smith saw Wayt enter the patient™s room at about 
noon. Wayt injected morphine into the patient™s IV with a s
y-ringe.  At about 1:55 to 2 p.m. Smith summone
d Wayt to the 
patient™s room via the call button.  The patient needed a diaper 
change.  Wayt sent Sam Burgett to room 3420 with a fresh 
diaper and linens.  Either Burgett or Smith, or both, changed 
the patient™s diaper and beddings.
16  At about 3 p.m. Smit
h saw 
Sam Burgett and asked him when she was going to be relieved.  
Wayt came to room 3420 and spoke with Smith.  Smith was 
relieved as sitter at about 4:15
 p.m
.  At 4:30 p.m. Wayt admi
n-istered another dosage of morphine to the patient.  Respon
d-ent™s termi
nation of Wayt relates solely to the period that Smith 
and Lesjack were the sitters for Mrs. P. Wayt™s care  and do
c-umentation after Smith left (4:15 to 7:30 p.m.)
, the patient are 
not at issue.
 The next morning, August 29, which was the day of the re
p-rese
ntation election, Smith complained to Jeremy Montabone, 

the manager of the open heart unit, about the fact that she had 
not been relieved on time.  More specifically:
  I told him that I was concerned because no one was there to 
relieve me at [on] time and 
had I been on call for open heart, 
no one would have known where I was to get in touch with 
me because my phone was down in the locker, my locker, and 
I was up on the floor.
  And, but no one was really coming in to see the patient other 
than the people tha
t were sitting.
  (Tr. 610.
) Although, I generally find Smith a credible witness, the last 
sentence is clearly not accurate.  It is uncontroverted that Wayt 
was at the patient™s bedside at 10, 11
 a.m.
, and at noon and at 
least part way into the room at 3
 p.m.
  It is also uncontroverted 
that Sam Burgett, the patient care technician, was in the room 
twice at about 10, and at 11 
a.m., 
and at about 2 p.m.
17 15  The rounding log fo
r 4 and 5 p.m. is initialed by someone other 
than Smith, Burgett, or the relief sitter, Vicki Koscovska.  Koscovska 
initialed the form at 6 and 7
 p.m.
, R. Exh. 14.  Wayt testified that she 
entered the room at 1 p.m. and did not see Smith.  I find Smith to 
be 
generally a credible witness and thus find Smith was present in Mrs. 
P™s room at 1 p.m.
 16  Susan Kress testified that Smith is not allowed to touch a patient, 
Tr. 157.  However, Smith clearly did so to check the patient™s diaper, 

Tr. 583.
 17  The Gener
al Counsel and Union suggest that the testimony of 
both Smith and Lesjack is influenced by their opposition to the Union.  

There is no direct evidence as to whether either supported or opposed 
the Union in the representation campaign.  It is true, however,
 as 
demonstrated by the union flyer, that the Orthopedic 
unit, in which 
Wayt worked, was a stronghold of union support.  The pictures of 
eight
 orthopedic employees appear on that flyer, GC Exh. 11; there are no 
pictures of any employees from the open heart
 (Cardiovascular) opera
t-                                                                                                                       AFFINITY MEDICAL CEN
TER
   663 Respondent does not contend that Mrs. P was harmed or that 
her health was compromised by anything that 
Wayt did or did 
not do (Tr. 206, 963).  Apparently, neither did Rhonda Smith.  
Respondent™s nurses are supposed to fill out an Event Repor
t-ing Form for events that compromise patient safety.  Smith did 
not fill out such a form (Tr. 947
Œ949, 966).  In any e
vent, there 
was a 
registered 
nurse within a few feet of Mrs. P at all times 
from 9:15 a.m. to 4:15 p.m.  The one time that Rhonda Smith 
summoned Wayt with the call button, she responded promptly.
 Montabone told Smith he would talk to Susan Kress.  Kress 
conferred with Jason McDonald and began an investigation of 
Wayt™s conduct.  She reviewed the chart for Mrs. P. Kress co
n-cluded that Wayt™s documentation on the chart was inaccurate 
in a number of respects:  a cough noted by the night nurse who 
relieved Wayt
 was not documented by Wayt.  There was no 
documentation regarding a skin tear in the crease of the p
a-tient™s elbow or a bruise on her heel. Wayt documented a head 

to toe assessment at 0900, prior to the time that Mrs. P arrived 
on the orthopedic ward.
18 On August 29, Kress shared her concerns with Chief Nursing 
Officer Bill Osterman.  Sometime between August 30 and Se
p-
tember 5, Kress interviewed Rhonda Smith and Sam Burgett 
(Tr. 628
Œ629, 674).  So far as this record is concerned, Kress 
did not obtain any 
relevant information from Burgett.  Kress 
did not take notes of her conversation with Smith.  However, 
she testified that Smith told her that:
  Rhonda was very concerned that a nurse did not go into the 
room, did not assess the patient, that no nurse did h
ourly 

rounds on the patient, that the only time she did see a nurse 
was when she put on the call light because the patient was 
having extreme pain and because she needed a diaper because 
the patient needed [to be] changed.
  (Tr. 675
) [Kress indicated that 
Smith saw Wayt only twice].
 Kress™ recollection is incorrect in several respects.  First of 
all, Smith did not know whether Wayt assessed the patient b
e-
cause she was not in the room for at least an hour while she 
went to lunch.  Moreover, Smith did not tel
l Kress that Wayt 
did not do an assessment.  As Smith testified, ﬁPlus, when I 
went to lunch she could have done it and I didn™t knowﬂ (Tr. 
614).
19 It is also not true that no nurse did hourly rounds on Mrs. P.  
Smith indicated on R
espondent™s 
Exh
ibit
 14 t
hat she performed 
the hourly rounding at 1, 2, and 3 p.m.  Sam Burgett, the PCT, 
performed the hourly rounding at 9:30, 10, and 11
 a.m
. Smith testified that she saw Wayt in the patient™s room at 10
 a.m.
; at noon administering morphine; at about 2 p.m. (the
re is 
a dispute as to whether Wayt entered the room or not)
, and at 3 
ing room to which Rhonda Smith and Lesjack were assigned.  There is 
no evidence of any open union support amongst the staff working in 
their unit.
 18  Kress conceded that a patient may have a cough at one time and 
not at another.  S
he also conceded that the emergency department nur
s-es also did not document the bruise on the patient™s heel.
 19  I infer the ﬁitﬂ Smith referred to at Tr. 614 is the head
-toe asses
s-ment.
 p.m.  Lesjack, who was not interviewed until September 19, 
saw Wayt in the patient™s room at 11
 p.m
.20 Kress testified that she met with CNO Osterman again on 
August 31.  He told Kress t
hat he would report her findings to 
HR Vice President Angie Boyle.  Kress met with Paula 

Zinsmeister and Jason McDonald on September 5.  She played 

no further role in the investigation of Wayt until after Respon
d-ent received a September 19 letter from unio
n organizer 
Michelle Mahon on Wayt™s behalf.  Kress testified that she 
went to Jonalee Lesjak ﬁand asked her if she did relieve Rhonda 

to go to the bathroom and she told me noﬂ (Tr. 680).
 Kress talked to Smith between 
August 30 and September 5 
(Tr. 611).  
There is no written record of what Smith told to 
Kress or precisely when this interview took place.
21  Smith 
testified that she told Kress ﬁthe same thing I had told Jeremieﬂ 
(Tr. 612
).  No other management person met or interviewed 
Smith about the events 
of August 28 until September 13 and no 
management person talked to Lesjak until September 19, after 
Respondent had already decided to terminate Wayt™s emplo
y-ment (Tr. 831).
 Wayt™s 
Interaction with Pharmacy Director John 
 Perone 
Leading to a 
Written 
Warning
 On the morning of August 30, Respondent™s 
pharmacy 
dire
c-tor, John Perone, went to the Orthopedic ward to refill the Pyxis 
machine.
22  This machine dispenses medications and keeps an 
accurate count of what should be in the machine and what is 

actually ther
e.  Perone noticed there was a discrepancy regar
d-ing the quantities of Percocet, a narcotic pain killer.  The m
a-chine indicated it was last accessed by Ann Wayt.  Perone d
e-manded that Wayt rectify the discrepancy immediately.  Perone 

could have rectified t
he discrepancy without Wayt™s assistance 
and Respondent™s policy regarding the Pyxis machine does not 
require that discrepancies be rectified until the end of a shift.
 Wayt told Perone that she was too busy to fix the discrepa
n-cy immediately.  Wayt testifi
ed that he ordered her to do so and 

that she complied (Tr. 252).  Perone™s August 30 email 
(R. Exh. 
19), indicates he fixed the discrepancy by himself.  He did not 
so testify under oath.  Thus, Wayt™s testimony is not contradic
t-ed by any nonhearsay evidenc
e.  Moreover, whether or not 
Wayt assisted in reconciling the Pyxis machine discrepancy is 
not crucial to resolution of this complaint allegation.
 Almost immediately, Perone emailed Wayt™
s immediate s
u-pervisor, Paula Zinsmeister, and Chief of Nursing Opera
tions 
Bill Osterman (GC Exh. 18, p. 2).  Later on August 30, Wayt 
apologized to Perone (Tr. 252).
 20  Wayt testified that she went to the patient™s room at about 1 
p.
m.to check on the level of the patient™s pain after administering mo
r-phine and that she talked to the patient™s family.  She testified that 
Lesjack, not Smith was in the room at 1 p.m., Tr. 234, 352.  The p
a-tient™s chart indicates that Wayt gave the patien
t MMSO4 at about 1 
p.m., GC Exh. 7, p. 23.  This is not noted on the medication administr
a-tion record, R. Exh. 7.  As stated previously, I do not credit this test
i-mony.
 21  Kress did not present Smith with notes of their meeting to review 
for accuracy, Tr.
 629.
 22  Wayt testified this occurred on August 29.  However, on the basis 
on GC Exh. 18, I conclude this event occurred on August 30.
                                                                                                                                                          664 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 On the morning of September 5, Perone sent another email to 
Angie Boyle, vice president of human resources, recounting his 
interaction with Wayt on August 30.
  He did not mention the 
fact that Wayt apologized to him the same day.  Jason McDo
n-ald called Wayt into his office on September 5 and presented 

her with a written warning.  (R. Exh. 16.)  Paula Zinsmeister 
was also present.  The warning states that Wayt w
ould not c
o-operate in the reconciliation as is required and that Perone fixed 

the discrepancy without her input.  It appears from the record 

that this may be inaccurate (Tr. 252).  The warning also did not 
mention Wayt™s uncontradicted testimony that she a
pologized 
to Perone later the same day.
 Finally, the warning indicates that Wayt failed to comply 
with 
hospital 
policy.  I infer that refers to PCS
-30, Respon
d-ent™s Drug Distribution Policy, the only policy referenced in the 
disciplinary notice.  Wayt did 
not violate this policy, which 
allows for discrepancies to be reconciled at the end of the shift 
(Tr. 513
Œ514).
 Events of September 5
Œ12 as they 
Relate to 
 Ann Wayt™s
 Termination
 During the meeting at which McDonald and Zinsmeister pr
e-sented Wayt
 the written warning, McDonald told Wayt that 
Respondent was auditing Mrs. P™s chart.  They did not indicate 

to Wayt that they suspected any misconduct on her part.  Wayt 
told them that the chart was accurate to the best of her recolle
c-tion.  McDonald aske
d Wayt to initial certain places on Mrs. 
P™s chart.  Then he and Zinsmeister went to CNO Bill Oste
r-man.  Osterman sent McDonald and Zinsmeister to HR VP 

Angie Boyle.
 Osterman testified that at this point, on September 5, after 
the meeting with McDonald and
 Zinsmeister, he decided to 
terminate Wayt™s employment.  He testified that he did so on 
the basis of falsification and neglect of the patient.  Osterman 
based his conclusion that the patient had been neglected due to 
the lack of a head to toe assessment (
Tr. 927
Œ930).  At this 
point, Wayt had not been apprised of the allegations against 

her.  Additionally, Respondent could not have known whether 
or not Wayt had done a head to assessment, since nobody had 
talked to Lesjack.
 On September 6, Boyle sent the fo
llowing email to Bud 
Wood, the 
division HR 
director in Tennessee (GC Exh. 19, p. 
8).  The email stated:
  Please review the attached documentation that we consider an 
indication of falsification of a medical record.  The primary 
care RN, Ann Wayt
, documented that she performed a head
-toe assessment at 9 am when the patient did not arrive until 
9:15 and 3 witnesses stated that Ms. Wayt, in fact, never co
n-ducted an assessment or even entered the patient™s room until 
noon.  Please review this documen
tation and provide your 
feedback.
  Curiously in the light of this email, is the fact that the only 
question in this case is whether or to what extent Wayt o
b-served the patient between 1 and 4:15 p.m.  There is uncontr
o-verted evidence that Wayt was in the p
atient™s room and at her 
bedside at 10 and 11
 a.m.
, as well as at noon.  The three wi
t-nesses referred to are apparently Kress (who was only in the 
room for 10
Œ20 minutes); Burgett, who apparently had no 
knowledge as to when Wayt was in the room and Rhonda 

Smith.  As mentioned earlier, Smith could not and did not tell 
anyone that Wayt had not done an assessment, or say that Wayt 
did not see the patient between 11 
a.m. 
and 12 
noon 
because 
she was at lunch for about an hour.
 On September 10, Wood forwarded Boy
le™s email on to V
e-ronica 
(Roni
) Benson, regional director, division 5, quality and 
clinical transformations, of community health systems.  Benson 

responded:
  It is not uncommon to have some time discrepancies 
such as 9ish, 9:30 or so, I™d be interested in
 seeing the r
e-sponse to the allegation by the subject.
 The documentation alone is substandard and surely v
i-olates many policies on Patient Assessment, the Plan of 

Care, Pain Management and High Risk Assessments.
 I™d be interested [to] know the details on t
his nurse i
n-cluding age, tenure and prior disciplinary action.  If we d
e-termine this falsification (I™m not convinced it™s not plain 

slopplaziness) how has the facility handled the same event 
in the past?
 Seems a weak case for termination without more i
n-formation.
  (GC Exh. 19, pp. 6
Œ7.) Respondent did not provide Benson or anybody at corporate 
headquarters any information about Wayt™s age, tenure, and 
prior discipl
inary history (or lack thereof)
 (Tr. 1092
Œ1093
).  There is no evidence that Respondent consid
ered Wayt™s tenure 
or prior work history in deciding to fire her.  Respondent™s 
Discipline and Termination Policy states in this regard that, 
ﬁthe disciplinary action that is appropriate for any particular act 
or misconduct depends of many factors includin
g the emplo
y-ee™s prior disciplinary record, the seriousness of the misco
n-duct, and the impact of the misconduct on othersﬂ (CP Exh. 5).
 Wood emailed Boyle that ﬁwe need to be able to Roni™s 
questions.ﬂ
 On September 11, at 9:28 a.m. Paula Zinsmeister emaile
d CNO Osterman.  She stated:
  Time discrepancies aside, this patient was never seen by the 
Ortho nurse, A. Wayt until noon when she gave pain medic
a-
tion.  In talking with Ann Wayt, she verified to the best of her 

recollection that she performed the head to
 toe assessment at 
0900.  There are 2 other sitter witnesses, an RN sitter and an 

RN Director of CVSICU in the room at admission, who ver
i-fied that A. Wayt did not come in to the room from the point 
of admission until noon.  A. Wayt documented that the hea
d to toe assessment was performed even though the other 2 RNs 
indicated that she never came in the room.  A third RN r
e-lieved the RN sitter for lunch from 11:30
-12:00 pm and also 
verified that A. 
  Wayt did not come into the room.
23  This third RN did stop
 at 
the nurses™ station after relieving the sitter, to tell A. Wayt that 
23  It is unclear where Zinsmeister obtained information about the r
e-lief sitter.  The record indicates that nobody had 
spoken to Lesjack 
about the events of August 28 until September 19.  The email also 
                                                            AFFINITY MEDICAL CEN
TER
   665 the patient appeared to be in a great deal of pain.  A. Wayt 
brought medication to the patient at noon.  She did not rea
s-sess the pt™s pain according to the sitter RN.  The sitter was
 with the patient until 3:30 pm. and did not see A. Wayt during 
this time period.
  This is not an issue regarding time discrepancies.  This is 
about the falsification of a medical record and the omission of 

care.
  Jason McDonald and I are in agreement on t
he above.
  This email is factually incorrect in a number of respects and 
contains other assertions for which Respondent had insufficient 
information.  Wayt was in the patient™s room twice prior to the 
noon. Since Respondent had not talked to Jonalee Lesjac
k as of 
September 11, it had no way of knowing whether or not Wayt 

had done a head
-toe assessment. 
 Osterman forwarded Zinsmeister™s email to HR VP Angie 
Boyle, who forwarded it to Bud Wood and Veronica Benson.  

Benson replied to Boyle and Wood at 10:28 a.
m. on September 
11 that, ﬁGiven this information, I would support termination 
and notification of the State Board of Nursing.ﬂ (GC Exh. 10, p. 
1.)  Wood replied to Boyle and Benson:
  Agreed
Œtell Don C that is how we wish to proceed and have 
him specify who
 should be present at that time.
  I infer that Don C is Respondent™s counsel, Donald Carm
o-dy.
 Thus, the decision to terminate Wayt was made no later than 
September 11 
(Tr. 781
).24 At this point the only management 
person who had spoken to Rhonda Smith was 
Susan Kress.
25  No management person had spoken to Lesjack.  No manag
e-ment person had spoken to Wayt, other than on September 5, 

when McDonald presented Wayt with the written warning r
e-garding the Perone incident.  At that meeting McDonald told 

Wayt that R
espondent was doing a chart audit.  He did not tell 
her that she was under investigation for falsifying Mrs. P™s 

chart.
 There is absolutely no evidence that Wood and Benson were 
ever informed of the inaccuracies in Zinsmeister™s email or that 
the decision 
to terminate Wayt was ever seriously reconsidered 
between September 11 and her termination on September 26.
 On September 12, McDonald and Zinsmeister called Wayt, 
who was not working, and told her to come in to discuss a saf
e-appears to be inaccurate with respect to how long Lesjack was in Mrs. 
P™s room.  In the absence of evidence to the contrary, I infer that 
Zinsmeister obtained this informat
ion second hand through Kress, who 
had talked to Rhonda Smith, Tr. 1093
Œ1095.
 24  I do not credit the testimony of Respondent™s witnesses as to who 
made the final decision regarding termination.  I find the record does 

not establish this fact.  HR VP Boyle
 testified that Respondent™s pol
i-cies require corporate approval for a termination, Tr. 1057.  There is no 
evidence regarding any communication with corporate headquarters 
after September 11, or after Respondent knew that some of the facts 
upon which corpo
rate approval was obtained were inaccurate.
 25  The General Counsel™s statement at p. 13 of its brief that no one 
from the hospital had spoken to Smith or Lesjack as of September 11 is 

thus incorrect.
 ty issue.  Wayt asked for a 
ﬁWe
ingartenﬂ
 representative.
26  McDonald told her that the meeting was to implement disc
i-pline, not to investigate misconduct and that therefore she was 
not entitled to a 
Weingarten
 representative.  He also told her 
that if she did not come in he would consid
er this insubordin
a-tion and terminate her employment immediately.
 Wayt contacted union organizer Michelle Mahon.  Mahon 
called HR VP Angie Boyle.  Boyle informed McDonald and 
Zinsmeister that Wayt would be allowed to have a 
ﬁWeingartenﬂ
 representative at h
er meeting with them and 
Boyle on September 13.
27 Paula Zinsmeister took notes of this meeting (GC Exh. 7, pp. 
11Œ12).  Zinsmeister asked Wayt how she obtained the info
r-mation for the heart, lung, and bowel sounds that were reflected 

on Mrs. P™s chart.  Wa
yt responded that she listened with a 
stethoscope for these sounds.  McDonald asked, ﬁWas this done 

on the patient?ﬂ  Wayt responded, ﬁIf it is on there, it was done.  
The nursing record is fact.ﬂ
 Wayt conceded that she forgot to do a skin assessment on 
Mrs. P.  Mrs. P™s chart did not indicate that she performed such 
an assessment, therefore, there was no alleged falsification that 
she did so.
 Zinsmeister™s notes go on as follows:
  J. McDonald informed Ann that there are 4 other witnesses 

that report that A
nn was not in the room from the time the p
a-
tient was admitted until sometime around noon when she 
came to give the patient pain medication.
  Wayt responded:
  Really?  You are going to believe the word of those four pe
o-ple over the documentation in the reco
rd.  One of the nurses 
was from CVOR and the other was Paula™s friend and also 
from CVOR and a Director.
  Although not reflected in Zinsmeister™s notes, Respondent 
did mention on September 13 that it believed that Wayt had 

falsified Mrs. P™s medical record
s (Tr. 1266).
 26  The term ﬁ
Weingarten
 rightsﬂ refers to a decision of the United 
States Supreme Court in 
NLRB v. Weingarten, Inc., 
420 U
.S. 251 
(1975), in which the Court held that the Board™s construction of Sec
. 7 
of the Act, with regard to interviews with potentially disciplinary co
n-
sequen
ces, was permissible.  That construction was that Sec
. 7 creates a 
statutory right to refuse to submit without union representation to an 
interview which the employee reasonably fears may result in the e
m-ployee™s discipline.  An employer need not allow a u
nion representative 
in situations in which the employer is merely communicating a disc
i-plinary decision previously determined, 
Baton Rouge Water Works, 
Co., 
246 NLRB 995, 997 (1979).
 27  Boyle had reason to change her mind about the nature of the 
meeting and Wayt™s entitlement to a 
Weingarten
 representation apart 
from giving Wayt a ﬁfair shake.ﬂ  Prior to the election, Respondent had 
a policy of conducting an investigative meeting prior 
to a termination, 
Tr. 1061
Œ1062.  By changing that policy while the Union™s certification 
was pending on objections and/or challenges, Respondent was running 

the risk of committing an 8(a)((5) violation.  When a 
union is certified,  
an employer™s obligatio
n to avoid unilateral changes in the terms and 
conditions of unit members™ employment dates back to the date of the 
election, 
Alta Vista Regional Hospital, 
357 NLRB 
326
 (2011); 
Mike 
O™Connor Chevrolet, 
209 NLRB 701 (1974).
                                                                                                                                                          666 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 McDonald™s assertion that Wayt had not been in Mrs. P™s 
room until noon is inaccurate.  The record clearly shows she 
entered the room at 10 and 11
 a.m
.  Moreover, McDonald had 
no basis for making this assertion, since nobody had talked to 
Les
jack and Smith would have told them that Wayt did come 
into the room at 10
 a.m
.  The other witnesses that McDonald 
referred to are Kress, who was only in the room for 10
Œ20 
minutes and Burgett
, who apparently did not tell Respondent 
anything regarding the frequency of Wayt™s visits to Mrs. P.
 McDonald and Zinsmeister told Wayt that she was suspen
d-ed pending further investigation.  Boyle asked McDonald and 
Zinsmeister if the investigation could 
be completed by Monday 
[September 17, 2012].  They indicated that it could.  It is u
n-clear whether or not this part of the discussion took place in the 

presence of Wayt and Union Representative Bob McKinney.
28  There is no indication as to what, if any fur
ther investigation 
Respondent planned to perform at this point.
 Respondent™s witnesses testified that Boyle told Wayt that 
she could submit information in her defense.  Wayt disputes 
this.  Since there is no indication in Paula Zinsmeister™s notes 
that Boy
le offered Wayt an opportunity to submit further ev
i-dence and documentation, I credit Wayt.  I find that Boyle 
merely told Wayt that she would be contacted on September 17 
regarding the results of the investigation.  I decline to take at 
face value the tes
timony of any of Respondent™s management 
witnesses.  This record is full of testimony which is at best 
inaccurate by several of these witnesses.  I also decline to take 
Wayt™s self
-serving testimony at face value.  However, given 
the absence of any documen
tation in Zinsmeister™s notes r
e-garding the offer to Wayt, I credit Wayt in this instance.
 Boyle called Wayt on September 17 and told her to come to 
a meeting at the hospital at 10 a.m. on September 18.  I find 
that as of September 17, Respondent had perfo
rmed no further 

investigation regarding the events of August 28 and planned to 
terminate Wayt on September 18. Boyle also stated that R
e-spondent had not received any rebuttal or defense from Wayt.
29 Union Representative James Moy called Boyle and asked for
 time to submit a rebuttal or defense letter.  Boyle agreed and 
canceled the September 18 meeting.  Wayt called organizer 
Michelle Mahon, who prepared the letter (R. Exh. 8), which 
was delivered to Respondent on September 19.
 On September 24, Boyle summone
d Wayt and Michelle M
a-hon to a meeting with Boyle and Respondent™s compliance 
28  Boyle testified, ﬁ
[W]
e talked
 about wanting to reconvene possibly 
on Monday.ﬂ  She did not identify who she meant by ﬁwe.ﬂ
 29  McDonald testified in response to a leading question, that either 
he and Zinsmeister or maybe just he met with Rhonda Smith on Se
p-
tember 13 and with Jonalee L
esjack ﬁon or around September 13, 
2012.ﬂ  I find this testimony to be false with regard to Lesjack.  There 
is no credible evidence that McDonald or Zinsmeister were aware of 
Lesjack™s role in the events of August 28 until it received the Union™s 
letter on
 September 19.  Even with regard to Smith, it is not clear when 
she was interviewed by Zinsmeister and McDonald.  Smith did not 

recall the date, Tr. 612
Œ613, and there is no record of her meetings 
regarding this case other than on September 24.  Several of
 Respon
d-
ent™s witnesses testified that they ﬁre
-interviewedﬂ Lesjack after recei
v-
ing the union letter, Tr. 802 (McDonald); Tr. 934 (Osterman).  In fact, 

Respondent interviewed Lesjack for the first time after it received the 
September 19 letter, Tr. 965.
 officer, Patricia Kline.  Kline told Wayt and Mahon that M
a-hon™s September 19 letter violated HIPPA.
 Wayt received a voice mail on September 25, telling her to 
report to the hosp
ital the next day.  On September 26, Wayt 
went to Boyle™s office where Jason McDonald, in the presence 
of Boyle and Zinsmeister, informed her that she had been te
r-minated.  Wayt™s termination notice (GC Exh. 8) states the 
reasons are ﬁsubstandard patient c
are and falsification of patient 
documentation.ﬂ 
 Also on September 26, 2012, Respondent, by Bill Osterman, 
filed a complaint against Wayt with the Ohio Board of Nursing.  

The nursing board informed Wayt
 of the complaint on October 
31, 2012.  Additionally, Respondent™s counsel sent Michelle 
Mahon a letter permanently excluding Mahon from Respon
d-ent™s facility for allegedly violating HIPPA (GC Exh. 16).
 Included in Osterman™s submission to the Ohio State B
oard 
was all of Respondent™s preliminary investigation of Wayt, 

some of which is inaccurate.  For example, the submission 
included Kress™ notes stating that Rhonda Smith saw Wayt only 
twice, the September 6 timeline erroneously stating that Wayt 
did not en
ter the patient™s room until noon and Zinsmeister™s 
notes of Jason McDonald™s similar assertion on September 12.  

Nowhere in its submission did Respondent correct these ina
c-curacies  It included the September 24 unsworn statement from 

Rhonda Smith, establi
shing that Wayt was in the patient™s room 
at 10 a.m. and Lesjack™s, September 24 unsworn statement 

which establishes that Wayt entered the room in her presence 
prior to the time at which Wayt administered morphine.
 Ann Wayt™s A
lleged 
Misconduct
 Inadequate 
Care
 Failure to do skin assessment; failure to document skin i
m-pairments:  Wayt concedes that she did not do a skin asses
s-ment on Mrs. P.  Wayt never claimed to have done a skin a
s-sessment and did not indicate on Mrs. P™s chart that she did so.  
In filling
 out the health history, Wayt checked a box indicating 
that no skin impairment was noted (GC Exh. 7, p. 17).  Nurse 
PH, who took over from Wayt on the next shift, checked the 

box marked ﬁskin intact.ﬂ  (GC Exh. 7, p. 21.)
30  Respondent 
also faults Wayt for
 not noticing that Mrs. P had a bruised heel.  
Neither did the emergency room nurses in multiple assessments 

over the course of 6
Œ7 hours (CP Exh. 1
; Tr. 714).
 Alleged 
Falsification of M
rs. P™s 
Chart
 It is patently obvious that Wayt™s entries on Mrs. P™s c
hart 
prior to 9 a.m. are simply mistakes, not attempts to deceive 

anyone.  The chart as a whole, including Wayt™s entries in their 

totality make it clear that Wayt did not see the patient prior to 
10 a.m
.  (GC Exh. 7, p. 23.)  Although Wayt made checks ind
i-cating that she checked the patient™s position at 7, 8, and 9 a.m., 
she did not check any of the other boxes relating to ﬁroundingﬂ 
prior to 10 (or possibly 11) a.m.
 30  Although Paula Zinsmeister testified that she counseled PH for 
this mistake, I do not credit her testimony in the absence of any doc
u-
mentation.  Zinsmeister demonstrated a willingness to testify to events 
that did not occur at Tr. 185 [Rhonda Smith told
 her Wayt had not done 
a head
-toe assessment; when Smith™s testimony establishes that Smith 
could not and did not say such a thing.]
.                                                                                                                        AFFINITY MEDICAL CEN
TER
   667 Hourly rounding:  Wayt™s testimony is that she performed 
hourly rounding.  Rhonda Smith t
estified that Wayt did not do 
so.  Perhaps Wayt did not perform hourly rounding as Smith 
understands the term. However, rounding is not part of Smith™s 
normal responsibility (Tr. 619).  Moreover, there is no precise 

definition of what must be done to have 
ﬁroundedﬂ in this re
c-ord.  For example, Smith testified that it is necessary to talk to 
the patient to perform ﬁhourly roundinﬂ
 (Tr. 573).  But when 
she described what she and Sam Burgett actually did in pe
r-forming ﬁhourly rounding,ﬂ Smith did not testify 
that either she 
or Burgett talked the patient to determine her pain level, whet
h-er she need to be repositioned, etc.  She testified that both she 
and Burgett merely looked at the patient™s face to see if she was 
grimacing (Tr. 581, 583).  It is not at all 
clear that a nurse or 
patient care technician must come to the patient™s bedside to 
have ﬁrounded.ﬂ
 However, it is uncontroverted that Wayt was at the patient™s 
bedside for at least several minutes at 10 
a.m. 
(Tr. 565
Œ566, 
571); at 11 
a.m. 
(Tr. 639)
; and a
bout noon (Tr. 601
Œ602).  
Simply looking at the patient would satisfy at least three of the 
elements of hourly rounding; pain, position
, and possessions; if 
not all four.  It is also uncontroverted that Wayt came part way 
into the room at 3 p.m. (Tr. 606
Œ607).
 Assuming that Wayt did not perform hourly rounding, it is 
also not clear that she falsified Mrs. P™s chart in checking the 
boxes at the bottom of General Counsel
™s Exhibit 
7, page 23, 
ﬁCommunity Cares/Rounding.ﬂ  I credit Rhonda Smith™s test
i-mony that
 a registered 
nurse may document care that he or she 
knows was provided by another nurse or patient care techn
i-
cian.  The rounding form (GC Exh. 7, p. 26), initialed by Smith 
and Sam Burgett, was posted on a communications board.  
Thus, if Wayt checked the
 hourly rounding boxes on General 
Counsel
™s Exhibit 7, page 23 based on her review of the roun
d-ing sheet initialed by Smith and Burgett, it is not at all clear that 
this was a falsification of Mrs. P™s chart.  There is no evidence 
that when the nurse in ch
arge of a patient checks the rounding 
boxes that he or she is attesting that she personally did the 
rounding, as opposed to attesting to the fact that rounding was 
done by somebody authorized to perform this task.
31 The head to toe assessment:  I cannot co
nclude whether 
Wayt performed a head
-toe assessment or not.  However, R
e-spondent has not proved that she did not, and more importantly, 
had insufficient knowledge as to whether she did so when it 
decided to terminate her employment.
 31  Smith testified that Wayt did not delegate her duties to Smith to 
round on the patient, Tr. 614.  Nevertheless, Smith 
performed the 
rounding and initialing the rounding log, suggesting it was perfectly 
appropriate for her to do so.  She also did not question the appropriat
e-ness of Burgett performing the rounding in the morning.  Indeed, there 
is no evidence in this record
 that indicates that it is inappropriate for a 
nurse to rely on the rounding of a patient care technician, or that the 
nurse must perform hourly rounding if a PCT or a nurse acting as a 

sitter already rounded.
 Evidence of Disparate T
reatment
32 General 
Counsel™s
 Exh
ibit
 9  Employees 
Disciplined 
 but not 
Terminated and/or 
Terminated but not 
Reported 
 to the Ohio Nursing Board 
During the 
Tenure of Chief Nursing 
Officer William Osterman
 Assuming that Wayt
 is guilty of all the misconduct that R
e-spondent alleges, it has, with one exception, never terminated a 
nurse and reported a nurse to the Ohio Board of Nursing in 
similar circumstances; a first offense that had no bearing on the 
patient™s health.
 This rec
ord establishes that Respondent has terminated a 
nurse on the first offense only once and that is the only nurse, 
other than Wayt, that it reported to the Ohio Board of Nursing. 
That nurse™s misconduct was photographing a deceased patient 
after the patient
™s eyeballs had been removed for transplant
a-tion, an offense not remotely comparable to anything Wayt is 
alleged to have done or omitted.
 Other than that one nurse, the record establishes that R
e-spondent never terminated a nurse for a first offense.  It al
so 
treated many nurses more leniently for far more serious mi
s-conduct, and for repeated misconduct.  This includes nurses 
who falsified records and nurses whose conduct seriously 

threatened the health and even the life of patients.
 Nurse EB
 On March 5, 201
3, RN EB received a second and final wri
t-ten warning.  EB had initialed a patient™s hourly rounding log, 
but had not completed the tasks that constitute hourly rounding.  
Unlike the situation regarding Wayt™s patient on August 28, 
nobody had completed thes
e tasks.
 On November 28, 2012, EB also received a written warning.  
She apparently did not enter a patient™s room between 10 a.m. 
and 9 p.m.  Despite this she indicated on the patient™s records 
that she performed hourly rounding, did a physical assessment
, and administered medication twice. 
 CNO Bill Osterman conceded that EB falsified patient re
c-ords on both the March 2013 incident and the November 2012 
incident.  EB was not reported to the Ohio Board of Nursing, 
nor was she terminated for this misconduct 
(Tr. 1215
Œ1217).  
EB™s photo appeared in a picture of three nurses in the original 

version of the union flyer (R. Exh. 30) that was submitted to 
Respondent.  However, the photo was cropped to remove EB 
from the photo in the flyer that was circulated at the
 hospital 
and displayed in the cafeteria (GC Exhs. 11 and 14
; Tr. 1274
Œ1275).  No manager testified that they were aware that EB su
p-ported the Union at any time.
 These were not the first disciplines issued to EB.  On D
e-cember 21, 2009, RN EB received a ver
bal warning for not 
signing off of doctor™s orders on 10 patients™ charts.  This r
e-sulted in a medication, Lovenox, being administered when it 

should not have been. ER had previously received a verbal 

warning on August 11, 2008, for failing to transcribe a
 doctor™s 
32  I am identifying these nurses by initials.
  Since they are not d
i-rec
tly involved in this case, I believe it is unfair to broadcast evidence 
of their misconduct across the Internet via Google and other search 
engines.
                                                                                                                        668 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 order on a patient™s medical administration record.  As a result 
the patient missed a dose.
 Nurse NV
 Respondent terminated NV, a registered nurse, on January 
21, 2013, for failing to respond to a patient in respiratory di
s-tress.  She ignored an a
udible alarm.  Although Respondent 
terminated NV, it did not report her to the Ohio Board of Nur
s-ing.  Moreover, NV had been disciplined several times prev
i-ously.  In reverse chronological order, these disciplines were:
  May 22, 2012:  a third /final writt
en warning for being rough 
and insensitive to a patient;
 May 4, 2012:  also a third/final written warning for failing to 

administer medications and treatment and failure to ﬁroundﬂ 
for 3 ½ hours;
  March 5, 2012:  a written warning for being rude to a 
patient 
in the ICU;
  December 9, 2011, NV received a verbal counseling for tel
l-ing employees not regularly assigned to her department that 

they could not clock in or out on department computers, tel
l-
ing them to use public restrooms, telling sitters they we
re 
completely responsible for a patient™s care and failing to 

round on her patient.  NV entered the patient™s room once.
 In 2009, NV received a verbal warning in November and a 3
-day suspension in December.
 Nurse SF
 On September 5, 2012, the same day that 
Respondent pr
e-sented Ann Wayt with a verbal warning and began its invest
i-gation towards her termination, it presented SF a verbal cou
n-seling.  SF failed to check the prior shift orders both at the b
e-
ginning and end of her shift.  As a result a patient™s IV
, infusing 
Amiodarone, remained off for 12 hours potentially injuring or 

killing the patient.
33 Nurse KD
 Respondent gave KD a written warning in January 2012 for 
failing to document the status of a patient who previously had 

gone into respiratory distress.
  Respondent also found no ev
i-dence that the patient was assessed during his last hour in the 

intensive care unit.
 Nurse JSG
 Respondent gave 
nurse JSG a verbal counseling and a wri
t-ten warning on June 30, 2012, for two separate incidents of 
failing to comp
letely document the patient™s care.  The inc
i-dents occurred on June 18 and 26.
 Nurse ND
 In August 2012, ND received a verbal counseling for failing 
to give a heart attack patient aspirin within the required time 
period.
 Respondent gave 
nurse ND a verbal co
unseling in May 
2012.  ND failed to adequately document the infusion rate of 
33  Amiodarone is given to patients to regulate the beating of the 
heart.
 Heparin, a blood thinner.  The improperly high infusion rate 

could have led to the patient bleeding to death.
 Nurse BH
 BH received a written warning on August 6, 2012, for failing
 to respond to patient call lights and IV pump alarms in the I
n-tensive care unit.  BH™s supervisor verbally reprimanded her 
about this problem on June 30 and August 2, 2012.  On August 
3, 2012, BH ignored patient alarms at least twice.
 Nurse LS
 Respondent 
gave LS a third written warning on December 
13, 2012 (3
-1/2
 months after the representation election).  LS 
failed to follow hospital policy regarding patients with low 

blood sugar.  The patient fell shortly afterwards and LS failed 

to adequately document i
njuries resulting from the fall.  On 
December 18, 2012, LS was placed on a PIP (performance 

improvement plan).  Prior to this LS had received a written 
warning in October 2008 (failure to chart medication); a verbal 

warning in June 2009 (rudeness and failu
re to promptly admi
n-ister a medication or treatment)
; and a verbal warning in March 
2010 
(not being available to help co
workers); a written warning 
in May 2010 (rudeness to patients and staff members, failure to 

co-operate with other staff).  LS appears
 in a photo with 
two
 other nurses on the union flyer (GC Exh. 11).  She was not 
quoted on the flyer.
 General 
Counsel™s
 Exh
ibit
 6 Employees 
Terminated 
Prior 
 to September 26, 2012
, During the 
Tenure of Chief 
 Nursing Officer William Osterman; One 
Other 
Nurs
e who 
 was 
Reported to the Ohio Board of Nursing
 SRS: On July 5, 2012, RN SRS was terminated for failing to 
do an EKG on a cardiac patient, as ordered b
y a physician, for 
an entire 12
-hour shift on June 26.  This was the second serious 
patient care event b
y SRS within 6 weeks.  On May 14, 2012, 
SRS was given a written warning for failing to adequately do
c-
ument the chart of a patient who died at Affinity on March 4.
 RBo: RN RBo was terminated on April 19, 2012, for an e
x-cessive number of patient care issues.
  On April 13, she infused 
blood after being told not to do so without additional training.  

She also failed to properly document the infusion.  On April 14, 

RBo left an empty blood bag and tubing in the blood warmer 
creating a fire risk.  The same day she
 failed to administer me
d-ication putting a patient at risk for lethal arrhythmia. She failed 
to properly monitor a patient who had surgery on his urinary 

system.  She also improperly recorded synthroid (a thyroid 
medication) on a patient™s medical administ
ration record 
(MAR) resulting in the patient not receiving synthroid at the 
proper time.  She left empty IV bags in patient™s room in viol
a-
tion of hospital policy.  RBo also failed to notify the attending 
physician of a rapid response on April 14 in one of
 her patients.
 JS:  Respondent terminated JS on July 13, 2011, for phot
o-graphing a deceased patient during a procedure when the p
a-tient™s eyeballs were being removed (assumedly for transplant
a-tion).  JS in the only nurse that Respondent reported to the Ohi
o State Board of Nursing since August 2010, other than Ann 

Wayt.  There is no record evidence that Respondent has repor
t-ed any other nurses to the Ohio Nursing Board at any time.
                                                             AFFINITY MEDICAL CEN
TER
   669 LW:  In January 2010, Respondent purported to terminate 
RN LW for walking out
 of a meeting with her director, leaving 
her patients unattended.  However, LW appears to have quit her 
job.  She was warned that if she left the meeting, her emplo
y-ment would be terminated.  The disciplinary notice prepared for 
LW was for a written warnin
g, not a termination (GC Exh. 6, p. 
23Œ26). The meeting in question concerned LW drinking ice 
water at the nurses™ station in violation of hospital policy, a 
belligerent response when reminded of the policy and failing to 

attend a mandatory annual skills t
raining meeting.
  EV: On May 13, 2011, Respondent terminated RN EV, who 
had been hired 4 days previously.  She deliberately omitted that 

she was taking a narcotic on her employment application (GC 
Exh. 6, p. 20).  It is not clear EV ever worked at Affinity
 thus 
the material omission on her employment application has no 
bearing on this case.
 Legal Analysis 
Regarding Ann Wayt™s 
Discharge 
 and 
Disciplinary 
Warning
 In order to establish a violation of Section 8(a)(3) and (1), 
the Board generally requires the Ge
neral Counsel to make an 

initial showing sufficient to support an inference that the a
l-leged discriminatee™s protected conduct was a ‚motivating fa
c-tor™ in the employer™s decision.  Then the burden shifts to the 
employer to demonstrate that the same action
 would have taken 
place even in the absence of protected conduct, 
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 889 (lst Cir. 1981), 
cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Tran
s-portation Management Corp., 
462 U.S. 393, 399
Œ403 (1983); 
Am
erican Gardens Management Co.
, 338 NLRB 644 (2002)
.  Unlawful motivation and anti
union animus are often esta
b-lished by indirect or circumstantial evidence.
  In order to make a sufficient initial showing of discrimin
a-tion, the General Counsel must generally
 make an initial sho
w-ing that (1) the employee was engaged in protected activity; (2) 
the employer was aware of the activity; and (3) that animus 

towards the protected activity was a substantial or motivating 

reason for the employer™s action.
 In the instan
t matter, it is undisputed that Ann Wayt engaged 
in union activity and that Respondent was aware of her support 

for the Union. Respondent argues that Wayt™s union activity 

was insignificant (R. 
Br. at pp. 38
Œ39).  However, the union 
flyer circulated in man
agement meetings and the large poster 
displayed in the cafeteria present Wayt as the most prominent 

union supporter in the orthopedic unit, a unit in which support 

for the Union was particularly strong.  There is direct evidence 
of Respondent™s animus to u
nion activity such as its filing of 
objections for which there appears to have been no basis, its 
refusal to bargain with the Union after it was certified, its r
e-fusal to accept the 
Union™s ADO forms
, and Susan Kress™ rea
c-tion to the filing of those forms.
 There is also a great deal of circumstantial evidence suppor
t-ing a finding of animus and discriminatory motive.  First of all 

where adverse action occurs shortly after an employee has e
n-gaged in protected activity, an inference of unlawful motive is 
raised, 
La Gloria Oil, 
337 NLRB 1120 (2002), enfd. mem. 71 
Fed. Appx. 441 (5th Cir. 2003).  By virtue of the union election 
flyer and the quote in support of the Union attributed to her, 
Respo
ndent had reason to believe that Wayt was a leader of 
prounion employees in the orthopedic unit, where support for 

the Union was the strongest of any of the units at the hospital.
 The fact that Respondent started investigating Wayt the day 
of the election 
is also sufficient to raise a rebuttable inference 

of discriminatory motive.  This is particularly true in the a
b-sence of any actual 
or potential harm to Mrs. P or any co
m-plaints about Wayt from Mrs. P™s family.  I also infer discrim
i-natory motive from tha
t fact that Susan Kress, who this record 
shows harbored great animus towards the Union and its su
p-
porters,
34 began this investigation, apparently on her own vol
i-tion and did not bother to ask Wayt for an explanation of her 

conduct.  However, there are othe
r strong indicia of discrimin
a-tory motive.  One of these is that Wayt was disparately treated 

as compared to other similarly situated employees,  
Consolida
t-ed Biscuit Co., 
346 NLRB 1175, 1177 and fn. 14 (2006), enfd. 
301 Fed. Appx. 411 (6th Cir. 2008).  
 Examples of similarly situated employees treated more len
i-ently are 
nurse EB who falsified patient records in November 
2012 and March 2013 and was neither terminated nor reported 
to the Ohio Board of Nursing.  One of these instances involved 
indicating that
 she did a physical assessment that she did not 
perform, exactly one of allegations for which Wayt was fired.  
Moreover, EB had a prior discipline history and indicated on 
the patient™s chart that she administered medications that she 
did not give the pati
ent.
35 In addition to terminating Wayt for allegedly falsifying Mrs. 
P™s chart, Respondent fired her for ﬁsubstandard patient care.ﬂ  

At pages 21
Œ24 is a list of registered nurses who provided su
b-standard patient care and were neither terminated nor report
ed 
to the Ohio Board of Nursing.  Several of these actually put 
patient™s lives at risk, unlike Wayt, and had prior disciplinary 
records, unlike Wayt.
 An employer™s failure to conduct a full and air investigation 
into an employee™s alleged misconduct may, 
depending on the 

circumstances, constitute evidence of discriminatory motive, 
Hewlett Packard Co., 
341 NLRB 492 fn. 2 (2004); 
Alstyle A
p-parel, 
351 NLRB 187, 1288 (2007), 
Midnight Rose Hotel & 
Casino, 
343 NLRB 1003, 1005 (2004), enfd. 198 Fed. Appx. 
752 (10
th Cir. 2006).  In the circumstances of this case, given 
the timing of the investigation in relation to the representation 
election, the evidence of disparate treatment, I find that the 
manner in which the investigation of Wayt was conducted does 
constitut
e evidence of discriminatory intent. 
 Respondent decided to terminate Wayt long before it had a
d-equately investigated Wayt™s alleged misconduct.  This is 

shown by the fact that it did not interview Lesjack for some 

time after the decision to fire Wayt was 
made and that fact that 
34  
See
 the discussion later herein regarding the events of January 3, 
2013.
 35  
Respondent, at pp. 78
Œ79 of its brief, distinguishes EB™s misco
n-
duct from Wayt™s alleged misconduct, stating that EB performed a 
physical assessment before the patient™s wife arrived
 at 10 a.m.  As in 
the case of Wayt, Respondent had no way of knowing whether EB 
performed the physical assessment or not.  In fact, it had every reason 
to believe she did not do so.  EB documented hourly rounding and a 
noontime administration of medicatio
n, which according to the p
a-tient™s wife, she did not perform, GC Exh. 9, p. 3.
                                                             670 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 the termination decision was made on facts that were clearly 
inaccurate, i.e., that Wayt did not enter the patient™s room until 

noon.  Respondent also did not give Wayt an opportunity to 
respond to the allegations against her before
 deciding to term
i-nate her.
 Finally, discriminatory motive with regard to the discharge is 
evidenced by Respondent™s failure to follow the dictates of its 

own disciplinary policy, which calls for consideration of an 
employee™s disciplinary record.  Roni Be
nson™s inquiry regar
d-ing Wayt™s age, tenure, and prior disciplinary action indicates 
that Respondent generally considers such factors to be relevant 
in determining the level of discipline, particularly in deciding to 
terminate an employee.  The fact that o
ther managers ignored 
Benson™s inquiry and gave no consideration to Wayt™s 25 years 

of unblemished employment at the hospital supports a finding 
of discriminatory motive.
36 In conclusion, I find that the General Counsel met his initial 
burden under the 
Wri
ght Line 
case.  The burden of proving that 
it disciplined and terminated Wayt and reported her to the Ohio 

Board of Nursing for nondiscriminatory reasons shifts to the 
Respondent.
 Respondent 
Failed to 
Meet its 
Burden of 
Proving that it 
 Would have 
Discipli
ned Wayt on September 5 or that it 
 Would have 
Terminated her 
Absent her 
Union 
Activity, 
 or 
Reported her to the Ohio Board of Nursing
 In order for an employer to meet its 
Wright Line 
burden, it 
does not need to prove that the employee 
actually
 committed 
the alleged offense, but must show that it had a 
reasonable 

belief 
that the employee committed the offense, and that the 
employer acted on that belief in taking the adverse employment 
action against the employee, 
Midnight Rose Hotel & Casino, 
343 NLRB 1003 (2004).  However, that does not mean that an 

employer meets its burden of proof, if despite such a reasonable 
belief, the preponderance of the evidence establishes that the 
employer would not have taken the adverse action in the a
b-sence of the 
employee™s protected activities.  Even where an 
employee clearly engages in misconduct, his or her employer 
violates the Act if, after the General Counsel meets its initial 
burden, it fails to establish that it would have taken such action 
in the absence o
f the employee™s protected activities, 
Bronco 
Wine Co., 
256 NLRB 53, 54 fn. 8 (1981).
 Given the inadequacy of Respondent™s investigation at the 
time it decided to terminate Wayt, I conclude it
 did not have a 
reasonable good
-faith belief that she committed 
many of the 
offenses it alleges. Most importantly, this decision to fire Wayt 
was made on the assumption that Wayt did not come to the 
patient™s bedside between her admission at 9:15 
a.m. 
until 
noon.  That belief was clearly false.
 However, I conclude that
 Wayt may have taken shortcuts, 
particularly in the afternoon, due the fact that a registered nurse 
was at all times standing at Mrs. P™s bedside until Smith was 
36  Even if I were to conclude that Wayt was disciplined as reflected 
in R. Exh. 1, there is no evidence that anyone involved in her termin
a-tion was aware of this verbal warnin
g, considered it or relied on it. 
Respondent did not submit R. Exh. 1 to the Ohio Board of Nursing 
despite instructions on the Board™s complaint form instructing it to do 
so, GC Exh. 7, pp. 4, 8, and 9.
 relieved at 4:15
 p.m
.37  I infer that Wayt relied on the fact that 
Smith was in the room and c
ould summon her at any time in 
not coming to the patient™s bedside every hour between 1 and 3 
p.m.  Nevertheless, given the overall circumstances of this case, 
Respondent has not come close to proving that it would have 
fired Wayt or reported her to the Nu
rsing Board absent its an
i-mus towards the Union and Wayt™s support for the Union.  The 
basis for this is the same evidence on which I rely for conclu
d-ing that the General Counsel made an initial showing of di
s-crimination.
 In summary, I conclude that Wayt™s
 misconduct was a pr
e-text to retaliate against her for her union activities.  Moreover, 
given Wayt™s 23
-year spotless employment history and prom
i-nence on the 
Union™s flyer, I conclude that her discharge was 
also intended to coerce all the union supporters
 in the bargai
n-ing unit in the exercise of their Section 7 rights.  Indeed, it is 
hard to image a more effective coercive message to the union 

supporters in the bargaining unit than the termination of a long
-time employee with no (or no known) prior discip
linary record.
 The September 5 
Warning was 
Discriminatory and is 
 Additional 
Evidence that Wayt™s 
Termination 
 was 
Discriminatorily 
Motivated.
 I reach the same conclusion with regard to the September 5 
verbal warning.  Respondent did not know that Wayt apo
lo-gized to Perone when it prepared the warning.  It did not know 
the reasons that Wayt did not immediately come to Perone™s 
assistance and it did not care as evidenced by the fact that the 
warning was prepared before Zinsmeister and McDonald talked 

to her.
  Respondent concedes Wayt did not violate any hospital 
policy by resisting immediate reconciliation of the Pyxis m
a-chine and the warning was predicated on other assertions that 

may also be inaccurate, i.e., the Wayt did not assist in the re
c-
onciliation of
 the Pyxis machine.
 Respondent also treated Wayt disparately in issuing her the 
written warning.  Perone testified that he has reported other 

employees to their manager or director for being rude to him 

(Tr. 503).  Respondent did not produce any documentat
ion in 
response to the General Counsel™s subpoena that any employee, 
other than Wayt, was disciplined due to their rudeness to P
e-rone (Tr. 1083).  That the warning given to Wayt on September 
5, was motivated at least in part by her union activity is a co
n-tributing factor in my conclusion that Wayt™s termination 2 
weeks later was also discriminatory.
 Complaint 
Paragraph 10
 Complaint paragraph 10 alleges that Respondent violated 
Section 8(a)(1) in withdrawing from the Union access to all 
areas of its property
.  Respondent contends that it only wit
h-drew access from a particular organizer, Michelle Mahon.  It 
allowed Mahon and other union organizers to come inside its 

hospital and gave the Union access to its cafeteria, some of its 

break rooms and conference roo
ms from early July until late 
September 2012.
 37  In light of this fact, Osterman™s assertion that 
ﬁpatient not o
b-
served for an unsafe period of timeﬂ in the complaint to the Ohio Board 
of Nursing, GC Exh. 7, pp. 5
Œ6, is at best misleading.
                                                                                                                        AFFINITY MEDICAL CEN
TER
   671 Respondent justifies barring Mahon from its facility on the 
grounds the Mahon violated HIPPA (the Health Insurance Por
t-ability and Accountability Act of 1996).  Mahon submitted a 
letter to Respondent on Septemb
er 19, 2012, on behalf on Ann 
Wayt, defending the conduct for which Wayt had been told that 

she might be disciplined.  Mahon sent courtesy copies to other 
union organizers and to unit employees who are members of 
the facility bargaining counsel.  By sendin
g these courtesy co
p-ies, Respondent contends that Mahon divulged protected health 
information (PHI) and thus violated HIPPA.
 The letter in question (R. Exh. 8), does not mention the name 
of the patient or her social security number.  It does mention the 

fact that Wayt was assigned to this patient when the patient was 
in room 3420 on the orthopedic ward on August 28.  The letter 

mentions that the emergency room nurse informed Wayt that 
the patient was confused and combative.  This led Wayt to tell 
the emerge
ncy room nurse that the patient could not come to 

the orthopedic floor until a sitter was ordered for the patient.  
The letter mentions that a Dr. Rao was the admitting physician 
and that the patient fell and broke her hip at her nursing home.
 First of all
, Respondent is simply incorrect in asserting that 
either Mahon and/or Wayt violated HIPPA.  The Federal D
e-partment of Health and Human Services has promulgated reg
u-lations to implement HIPPA.  These regulations at 45 CFR
 § 164.506 state that a covered 
entity may use or disclose protec
t-ed health information for treatment, payment or ﬁhealth care 
operations,ﬂ with certain exceptions not relevant to this case.  

ﬁHealth care operationsﬂ are defined at 45 CFR 
§ 164.501(6).  
This term includes, [B]usiness man
agement and general admi
n-istrative activities of the entity, including, but not limited to: 
(iii) Resolution of internal grievances.
 That this provision is directed to precisely that type of situ
a-tion presented in Mahon™s letter is explained in the preambl
e to 
final rule at 65 Fed.Reg. 82,462 at 82, 491 (December 28, 

2000):
  We also add to health care operations disclosure of protected 

health information for resolution of internal grievances.  Th
e-

se uses and disclosures include disclosure to an employee 
and
/or employee representative, for example when the e
m-ployee needs protected health information to demonstrate that 
the employer™s allegations of improper conduct are untrue.
38  Even if the disclosures in the letter could be considered to be 
a HIPPA violatio
n, the letter does not present Respondent with 
a nondiscriminatory reason to take any action against either 
Wayt or Mahon and certainly not any action more stringent 
than a verbal warning.  Patricia Kline, Respondent™s HIPPA 
privacy officer, begrudgingly c
onceded that a person, even a 
hospital employee, who read Mahon™s letter would have no 
way of identifying the patient without resorting to other sources 
of information (Tr. 1154
Œ1160).
39  There is nothing in the re
c-38  The Board based its decision in finding an 8(a)(3) violation in 
part on these regulations in 
Chino Valley Medi
cal Center, 
359 NLRB 
992
 fn. 3 (2013).
 39  Although, it is not a rule applicable to the circumstances of this 
case, at 45 CFR 
§ 
164.514, HHS regulations state that, ﬁhealth info
r-mation that does not identify an individual and with respect to which 
ord that suggests that anyone reading the
 letter would have a 
motive to seek other information with regard to the patient™s 
identity.
 Kline told Wayt and Mahon on September 24, that Respon
d-ent would normally issue a verbal warning to an employee as a 
result of a letter such as the one submitted b
y Mahon.  She also 
conceded that because it was sent to union representatives that 
Respondent was justified in taking more serious measures (Tr. 
1159
Œ1160).  Thus, it is clear that Respondent™s action taken in 
response to Mahon™s September 19 letter was mo
tivated by 
antiunion animus and retaliation for Mahon™s defense of Wayt.  
Setting aside the question of whether Respondent could prohi
b-it the Union or only Mahon from its cafeteria, parking lot, etc
., for nondiscriminatory reasons, I find that it violated 
Section 
8(a)(1) in doing so for reasons unrelated to its legitimate bus
i-ness concerns, but rather for reasons calculated to inhibit e
m-ployees™ union activities, see 
Harry M. Stevens Services, 
277 
NLRB 276 (1985).
40 Complaint 
Paragraph 11:  
Threat for 
Invoking 
 Weingarten
 Rights
 I dismiss complaint paragraph 11 in which the General 
Counsel alleges that Respondent, by Jason McDonald, threa
t-ened Ann Wayt with termination for requesting a 
ﬁWeingartenﬂ
 representative.  Since Respondent had already 
decided to
 terminate Wayt when McDonald spoke to Wayt on 
September 12, she was not entitled to a 
Weingarten
 represent
a-tive, 
Baton Rouge Water Works Co., 
246 NLRB 995, 997 
(1979).
 Complaint 
Paragraph 12: Alleged 
Interrogation by 
 Susan Kress
 Kelly Sawyer, an RN, work
ed in Respondent™s intensive care 
unit from October 2012 until January 2013, when she resigned.   

Sawyer testified that her immediate supervisor, Susan Kress, 
asked her if she voted in the union election.  Kress denies this.  
I credit Sawyer, whose credibi
lity was not attacked by R
e-spondent.  Sawyer told Kress she wasn™t employed yet at the 
time of the election.  The complaint alleges that Kress interr
o-gated an employee about her union interest, support, and activ
i-ties.  There is no evidence in the record t
o support these alleg
a-tions and thus complaint paragraph 12 is dismissed.  Moreover, 
I conclude that simply asking an employee if they voted, wit
h-out a further inquiry, does not violate Section 8(a)(1).
 there is
 no reasonable basis to believe that the information can be used 
to identify an individual is not individually identifiable information.ﬂ
 40  It is irrelevant to this case that Respondent barred only Mahon 
and not other union representatives from its premi
ses.  Board law is 
crystal clear that employees, unions, and employers have to the right to 
select whomever they choose to represent them for purposes of colle
c-tive bargaining and grievance adjustment.  Conversely, the other parties 
must deal with the othe
r™s chosen representative except in extraordinary 
circumstances not present in this case, 
United Parcel Service, 
330 
NLRB 1020 (2000).
                                                                                                                                                          672 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Complaint 
Paragraphs 13,
 14, and 16: 
Threats by 
 Susan Kress 
Regarding the ADO (Assignment Despite 
 Objection) 
Forms; 
Retaliation by Kress in 
Response 
 to the 
Submission of the ADO 
Forms
 The Union has encouraged Respondent™s nurses to submit 
Assignment Despite Objection (ADO) forms to Respondent 
whenever
 they believe an assignment compromises patient 
safety, e.g., when they believe a unit is understaffed.  Respon
d-ent™s 
chief 
nursing 
officer
, Bill Osterman
, has instructed his 
managers not to accept ADO forms.  Refusal to accept the U
n-ion™s forms is not a v
iolation of the NLRA.
 On January 3, 2013, Susan Kress, director of critical care 
services, who supervises both the intensive care unit and the 

cardiovascular intensive care unit, found some ADO forms in 
her mailbox in the intensive care unit.  Kress testif
ied that she 
was overworked and overtired and said to nobody in particular, 
ﬁI feel like slapping these on your forehead so you can walk 
around and look how stupid you look with themﬂ (Tr. 683
Œ684). Kress also concedes that at about the same time she sent 
nurse Ryan Chizmadia from the intensive care unit to the card
i-ovascular intensive care unit.
 Kelly Sawyer testified that Kress came to where she and a 
male nurse, who I assume to be Chizmadia, were sitting.  A
c-cording to Sawyer:
  And she pointed at him and
 she said, you, go back to 
your floor.  Then she said that this is what™s going to ha
p-pen when we write her up.  Now we can work short.
 So she had the form.  She had said a few other things
  . . . But she turned around and kind of looked in my ge
n-eral dire
ction and said that, you know, I™m going to end 

up, or someone™s going to end up with an extra patient.  
Because we usually have two, and now we™ll have three. 
 And she said if you fill out one of these forms, I™m g
o-ing to smash it through your forehead.
  (Tr. 408
Œ409.
) Sawyer then testified that Kress began looking through 
charts, tapping loudly upon them.  Kress then brought a chart to 

Sawyer and asked her if she could identify the signature of the 
nurse who had preceded Sawyer in caring for the patient. 
 Saw-yer told Kress it was Pam Gardner.  Kress replied, ﬁI™m going 
to have a lot of fun writing this one upﬂ (Tr. 410).  Gardner is 
one of the most prominent union supporters among Respon
d-ent™s nurses, and is a member of the Union™s 
facility 
bargaining 
council (GC Exh
s. 11, 700, 1012, 1157).  Kress testified that 
most of the ADO forms submitted in the intensive care unit are 

filled out either by Gardner or Sarah Falanga (Tr. 700).
 Kress testified that she sent Chizmadia from the ICU back to 
the CVSICU becaus
e the nurses in the CVSICU (open heart 
unit) were each responsible for 
three
 patients (Tr. 684).  She 
denied speaking with Kelly Sawyer about the initials on p
a-tient™s charts (Tr. 684).  Kress did not specifically contradict 
Sawyer™s testimony that Kress i
ndicated that she was sending 
Chizmadia back to the CVSICU because of the ADO forms and 
that she indicated that Sawyer would have to take care of an 
extra patient as a result.
 Based on Kress™ testimony at Transcript 1246
Œ1259 and 
Charging Party
™s Exhibit 7
, I credit Sawyer™s testimony in its 
entirety and discredit Kress™ account of what transpired at 

Transcript 684.  This evidence shows that when Kress sent 

Chizmadia back to the CVSICU at about 11 a.m. on January 3, 
2013, only one of the 
three
 nurses on dut
y in the CVSICU had 
three
 patients; the other 
two
 were responsible for 
two
 patients.  
Thus, all 
three
 nurses in the CVSICU were not responsible for 
three
 patients as Kress originally testified.  She also conceded 
that by sending Chizmadia back to the CVSIC
U she created a 
situation in which one of the ICU nurses, which turned out to 
be Sawyer, would be responsible for 
three
 patients instead of 
two
, a situation Respondent tries to avoid (Tr. 1256).  The p
a-tients in the ICU on January 3, 2013, were in their to
tality 

ﬁsickerﬂ than those in the CVSICU.
 I therefore find that Respondent, by Kress, threatened e
m-ployees if they submitted ADO forms, more closely scrutinized 
the ICU nurses™ charts, implied retaliation against Pam Gardner 
and retaliated against the ICU 
nurses by sending Chizmadia 
back to CVSICU.  I find that Respondent thus violated Section 
8(a)(1) of the Act.
41 SUMMARY OF 
CONCLUSIONS OF 
LAW 1.  Respondent has been in violation of Section 8(a)(5) and 
(1) of the Act in failing to recognize and bargain wit
h the U
n-ion, National Nurses Organizing Committee.  
 2.  Respondent has been in violation of Section 8(a)(1) by 
denying the Union and union organizer Michelle Mahon access 
to all areas of its property.
 3.  Respondent, by Susan Kress violated Section 8(a)(1
) on 
or about January 3, 2013, by threatening to plaster Assignment 
Despite Objections (ADO) on the forehead of any employee 
who submitted such a form; by more closely scrutinizing p
a-tient charts, by stating how much she would enjoy disciplining 
a prominen
t union supporter, Pam Gardner, and by retaliating 
against employees whom she suspected of submitting the forms 
by reducing the number of nurses in the ICU.
42 4.  Respondent violated Section 8(a)(3) and (1) by discipli
n-ing Ann Wayt on September 5, 2012, te
rminating her emplo
y-ment on September 26, and reporting Ann Wayt to the Ohio 

State Board of Nursing.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I shall order it to cease and desist therefrom 
and to take certain a
ffirmative action designed to effectuate the 
policies of the Act.
 41  Respondent argues that the nurses who submitted ADOs were not 
engaged in protected or union activity and that they were obligated to 
bring their grievances to Respondent™s attention solely through R
e-spondent™s chain of command.  There is no legal support
 for this pos
i-tion, see 
Consolidated Freightways Corp. of Delaware, 
257 NLRB 
1281, 1283, 1287
Œ1288, 1292 (1981); 
Yellow Ambulance Service, 
342 
NLRB 804, 821
Œ822 (2004).  Indeed, a rule that requires employees to 
take all work
-related complaints to their em
ployer through the chain of 
command violates Sec. 8(a)(1), 
Kinder
-Care Learning Centers, 
299 
NLRB 1171 (1990).
 42  The amendment to the complaint regarding Kress shredding an 
ADO form in front of an employee is cumulative.  Moreover, it is not 
clear from t
he record who was present when Kress shredded the form. 
                                                             AFFINITY MEDICAL CEN
TER
   673 The Respondent, having discriminatorily discharged Ann 
Wayt, must offer her reinstatement and make her whole for any 
loss of earnings and other benefits. Backpay
 shall be computed 
in accordance with 
F. W. Woolworth Co
., 90 NLRB 289 
(1950), with interest at the rate prescribed in 
New Horizons
, 283 NLRB 1173 (1987), compounded daily as prescribed in 

Kentucky River Medical Center, 
356 NLRB 
6 (2010). 
 Respondent shall
 file a report with the Social Security A
d-ministration allocating backpay to the appropriate calendar 
quarters.  Respondent shall also compensate the Ann Wayt for 
the adverse tax consequences, if any, of receiving one or more 
lump
-sum backpay awards coveri
ng periods longer than 1 year, 
Latino Express, Inc.,
 359 NLRB 
518 (2012). 
 Respondent shall formally withdraw its co
m-plaint/report/referral to the Ohio State Board of Nursing against 

Ann Wayt.
 [Recommended Order omitted from publication.]
   